                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE


CALEB PADILLA, Individually and On         Case No.: 3:19-cv-00461
Behalf of All Others Similarly Situated,
                                           CONSOLIDATED AMENDED CLASS
                             Plaintiff,    ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE FEDERAL
              v.                           SECURITIES LAWS

COMMUNITY HEALTH SYSTEMS,                  Hon. Eli J. Richardson
INC., WAYNE T. SMITH, LARRY CASH,
and THOMAS J. AARON,                       Hon. Barbara D. Holmes

                             Defendants.   CLASS ACTION

                                           JURY TRIAL DEMANDED




 Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 1 of 67 PageID #: 426
         Lead Plaintiffs Arun Bhattacharya and Michael Gaviria (“Plaintiffs”), individually and on

behalf of all others similarly situated, by and through their attorneys, allege the following upon

information and belief, except as to those allegations concerning Plaintiffs, which are alleged upon

personal knowledge. Plaintiffs’ information and belief is based upon, among other things, their

counsel’s investigation, which includes without limitation: (a) the review and analysis of

regulatory filings made by Community Health Systems, Inc. (“Community Health” or the

“Company”) with the United States (“U.S.”) Securities and Exchange Commission (“SEC”); (b)

the review and analysis of press releases and media reports issued by and disseminated by

Community Health; (c) the review of other publicly available information concerning Community

Health; and (d) interviews with knowledgeable former employees of Community Health.

                        NATURE OF THE ACTION AND OVERVIEW
         1.     This is a class action on behalf of persons and entities that acquired the securities

of Community Health between February 21, 2017 and February 27, 2018, inclusive (the “Class

Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

Act”).

         2.     This is a straight-forward case of securities fraud. During the Class Period,

Community Health understated its provision for bad debts and overstated its operating revenue

and Adjusted EBITDA. This was done to avoid triggering defaults on the Company’s credit

facilities. Instead of coming clean to investors by restating their financial results, Defendants used

a revision in the accounting guidelines as a pretext to clean up their books. Defendants were

motivated to do this specifically because the Company’s debt covenants had a provision excluding

the impact of expenses attributable to “changes in accounting principles.” When the true financial

condition of the Company was disclosed to the public, Community Health lost over a hundred

million dollars of market capitalization.

         3.     Community Health is a chain of general acute care hospitals created by the roll-up

of numerous hospital groups. It serves patients that are covered by private insurance, Medicaid,


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     1
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 2 of 67 PageID #: 427
Medicare, and those who have no insurance whatsoever. Community Health calls this latter group

“self-pay,” though in fact it was unlikely, for example, that an uninsured patient seeking service

in an emergency room would pay at all. In fact, the Company admits that its bad debt is largely

the result of uninsured emergency room and walk-in visits, because its policy is to verify insurance

for all planned visits but “[i]nsurance coverage is not verified in advance of procedures for walk-

in and emergency room patients.”

       4.      During the Class Period, Community Health used particularly opaque accounting,

especially in relation to its “bad debt,” which is a deduction netted from revenue, and a related

item on its balance sheet called “allowance for doubtful accounts,” which is a deduction netted

from accounts receivable. “Bad debt” was so important to Community Health’s performance that

it was the second item that management discussed in the introductory section of each quarterly

filing. According to the Company, the “bad debt” issue lies almost entirely with uninsured “self-

pay” patients, because it “collect[s] substantially all of our third-party insured receivables, which

include receivables from governmental agencies.” This is unsurprising as hospitals often deal with

patients that are not able to pay their exorbitant costs.

       5.      For third-party payor patients, Defendants understated the bad debt associated with

the “uncontractualized” or patient portion (co-pay and deductible) of those invoices by declining

to assess the probability of collection from those patients. While Defendants, by their own
admission, possessed the data that would allow them to make such determinations, they simply

chose not to do so.

       6.      Throughout the Class Period, Defendants repeatedly misrepresented these metrics

to mask growing problems with aged receivables from uninsured “self-pay” patients, debts related

to co-pays and deductibles from insured patients, and disputed payments from third-party payors.

As a result, Community Health inflated its operating results, including performance metrics that

could trigger defaults on the Company’s credit facilities. Therefore, Defendants’ Class Period

statements were false and misleading because they failed to disclose to investors: (1) that the


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     2
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 3 of 67 PageID #: 428
Company excluded from its “bad debt” calculations and included in revenues receivables from

“self-pay” patients, especially aged receivables, for which collection was not probable; (2) that the

Company had declined to assess the probability of collection from insured patients of receivables

relating to the co-pays or deductibles owed by those patients; (3) that the Company had

“anticipated denials” from third-party payors that it had not reflected in its “bad debt” calculations;

(4) that the Company had understated its provision for bad debts and allowance for doubtful

accounts; (5) that, as a result, the Company had overstated its net operating revenue, EBITDA, and

financial results; (6) that Defendants’ Sarbanes Oxley Act certifications were false; and (7) that,

as a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

       7.      Defendants’ ability to hide Community Health’s bad debt became more difficult as

revenue dropped in Q2 and Q3 2017. Even worse, an accounting change would have to be

implemented no later than Q1 2018 called ASC 606, which would force transparency in the way

the Company reported revenue received directly from its patients. Defendants knew that rule

change would force them to disclose the truth no later than the publication of audited year-end

financials, so they attempted to condition the market by slowly revealing a growing “bad debt”

problem. First, for Q2 2017, they attempted to offset the effect of declining revenue by boosting

the provision for “bad debt” from 13.2% of revenue to 14.1% of revenue, quarter over quarter.1
Even this early partial disclosure had a devastating effect on Community Health’s share price,

sending it down $1.23 per share, more than 14.5%, to close at $7.23 per share on July 27, 2017,

on unusually heavy trading volume.

       8.      When revenue dropped again in Q3 2017, reported on November 1, 2017, the

Company again nudged up its bad debt expense from 14.1% to 15.4% of revenue, quarter over


1
 The Company reported revenue net of discounts and contractual adjustments. All revenue figures
cited in this Complaint, and percentages derived therefrom, accordingly relate to revenue net of
discounts and contractual adjustments.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                      3
    Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 4 of 67 PageID #: 429
quarter. The market understood the disclosure to reflect a growing bad debt problem, and sent

shares reeling to close down $1.36 per share, or approximately 23.1%, on November 1 and 2, 2017,

on unusually heavy trading volume.

       9.      After the market closed on February 27, 2018, the end of the Class Period,

Defendants announced Community Health’s Q4 and full year 2018 results, revealing that

Community Health ramped “bad debt” expense (for the third time in as many quarters) to more

than $1 billion in the quarter, amounting to a whopping 25% of revenues, including a $591 million

charge it called a “change in estimates” allegedly resulting from a change in accounting rules it

claimed forced them to review data they previously declined to use. Of this $591 million charge,

Community Health attributed $197 million to an increase in contractual adjustments, and attributed

exactly double that figure ($394 million) to an increase in its bad-debt allowance.

       10.     The Company blamed the charge on a change to ASC 606, the new revenue

recognition standard.    However, a knowledgeable former employee of Community Health

expressly characterized the Company’s actions as a “restatement,” meaning the revision of

previous financial statements to correct an error.

       11.     Although Defendants claimed that the increase in bad debt expense was the result

of the change to ASC 606, professional investors saw through this and understood that the massive

bad debt charge was too large to be tied to the new accounting policy. For example, J.P. Morgan
warned that the charge should properly be viewed as either a closet correction of deficient reserves

or the creation of a new “cookie jar” reserve to enable future misstatements. See ¶ 155.

       12.     When pressed by analysts on the Q4 2017 earnings conference call, Defendants

Community Health and Chief Financial Officer Thomas J. Aaron (“Aaron”) admitted that the

charge related to “self-pay” receivables that the Company had (improperly) kept on its books (even

though collection of those accounts was generally not probable), and to “anticipated denials” from

third-party payors. As a result of this final disclosure/materialization of the concealed risk,

Community Health shares plummeted $1.06 per share, more than 17%, to close at $5.12 per share


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     4
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 5 of 67 PageID #: 430
on February 28, 2018, on unusually heavy trading volume.

        13.     As a result of Defendants’ wrongful acts and omissions, Community Health’s stock

declined precipitously, shedding over a hundred million dollars in market capitalization over the

Class Period and causing Plaintiffs and other Class members to suffer substantial losses.

                                 JURISDICTION AND VENUE
        14.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        15.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        16.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. In addition, the Company’s principal executive offices are

located in this Judicial District, and the Individual Defendants (as that term is defined below) reside

in this Judicial District.

        17.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                             PARTIES

        18.     Plaintiffs, as set forth in their previously-filed certifications, incorporated by

reference herein, purchased Community Health securities during the Class Period, and suffered

damages as a result of the federal securities law violations and false and/or misleading statements

and/or material omissions alleged herein. See ECF Nos. 33-3 & 39-2.


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                      5
    Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 6 of 67 PageID #: 431
          19.   Defendant Community Health is incorporated under the laws of Delaware with its

principal executive offices located in Franklin, Tennessee. Community Health’s stock trades in

an efficient market on the New York Stock Exchange (“NYSE”) under the symbol “CYH.”

          20.   Defendant Wayne T. Smith (“Smith”) was the Chief Executive Officer and

Chairman of the Board of Directors of the Company at all relevant times. Defendant Smith signed

the Company’s 2016 annual report, first quarter 2017 quarterly report, second quarter 2017

quarterly report, third quarter 2017 quarterly report, and 2017 annual report.

          21.   Defendant Larry Cash (“Cash”) was the Chief Financial Officer of the Company

from September 1997 to May 2017. Defendant Cash signed the Company’s 2016 annual report

and first quarter 2017 quarterly report.

          22.   Defendant Thomas J. Aaron (“Aaron”) was the Chief Financial Officer of the

Company between May 2017 and December 31, 2019. Defendant Aaron signed the Company’s

second quarter 2017 quarterly report, third quarter 2017 quarterly report, and 2017 annual report.

          23.   Defendants Smith, Cash, and Aaron (collectively the “Individual Defendants”),

were each personally involved in and possessed the power and authority to control the contents of

the Company’s reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers, and investors. The Individual Defendants were provided with copies of

the Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,
their issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected. Because of their positions and access to material non-public information available to

them, and because the Individual Defendants themselves made the misleading representations to

investors, the Individual Defendants knew that the adverse facts specified herein had been omitted

from the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.

          24.   Community Health and the Individual Defendants are collectively referred to herein


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     6
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 7 of 67 PageID #: 432
as “Defendants.”

                                SUBSTANTIVE ALLEGATIONS
                                            Background

       25.     Community Health is one of the largest publicly-traded hospital companies in the

United States and bills itself as a “leading operator of general acute care hospitals and outpatient

facilities in communities across the country.” As of December 31, 2016, the Company’s affiliates

owned or leased 155 hospitals in twenty-one states, with an aggregate of 26,222 licensed beds.

       26.     Community Health generates its revenue via a variety of general and specialized

hospital healthcare services and outpatient services to patients, including general acute care,

emergency room, general and specialty surgery, critical care, internal medicine, obstetrics,

diagnostic, psychiatric, and rehabilitation services to patients with private insurance, Medicare,

Medicaid, and uninsured patients, which Community Health refers to as “self-pay.”

       A.      Community Health Incurs Crushing Debt as It Rapidly Expands

       27.     Between 2007 and 2014, Community Health grew rapidly via acquisition. This

string of acquisitions was financed through debt, putting the Company in a precarious financial

situation in which it had to adhere to strict financial-ratio covenants in order to prevent default.

       28.     On July 25, 2007, Community Health acquired Triad Hospitals, Inc. for $6.836

billion, which included the assumption of $1.686 billion in indebtedness.

       29.     Then, on January 27, 2014, Community Health acquired Health Management

Associates, Inc. (“HMA”) for approximately $7.3 billion, which included the assumption of $3.8

billion in indebtedness. According to Confidential Witness (“CW”) 1,2 HMA had a significant

amount of bad debt on its books at the time of the acquisition. After the acquisition, CW 1 observed



2
  CW 1 was employed by Community Health as a director of finance, physician services from
December 30, 2013 to December 2017. In that position, CW 1 managed the financial reporting
for thirty-five (35) clinics, identified “underperforming” physicians, and compiled and presented
financials to the hospital’s C-suite.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                      7
    Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 8 of 67 PageID #: 433
that Community Health began to have problems integrating its revenue with HMA, including

difficulty collecting payments that HMA was owed, and that HMA’s hospitals were struggling to

generate cash flow due to a combination of its poor collection of receivables and contractual

guarantees that the hospital had with its physicians.

         30.    The $7.3 billion HMA acquisition exacerbated Community Health’s already over-

leveraged balance sheet and weak cash flow by significantly increasing the amount of debt that

Community Health owed to its creditors and adding several struggling hospitals to the Company.

         31.    Community Health was saddled with so much external debt from its Triad and

HMA acquisitions that by the end of 2016 (immediately prior to the Class Period), the Company

had the highest external debt-to-EBITDA ratio among the large investor-owned hospital

companies:3
        Stock Symbol        Hospital Chain                    External Debt-to-EBITDA Ratio
        CYH                 Community Health Systems          7.719x
        HCA                 HCA Holdings                      3.845x
        THC                 Tenet Healthcare                  5.952x
        LPNT                LifePoint Health                  4.038x
        UHS                 Universal Health Services         2.436x

         32.    On October 22, 2015, Community Health lost 33% of its value when it pre-

announced third-quarter earnings that were well below expectations, and attributable to, among

other factors, a deterioration in payor mix.4 This included an increase in the percentage of self-

payors, who are more likely to default on payments.

         33.    On April 29, 2016, Community Health announced the completion of its spin-off of

thirty-eight hospitals to form Quorum Health Corporation (“Quorum”). The spin-off severely



3
  EBITDA, or “earnings before interest, taxes, depreciation, and amortization,” is a measure of a
company’s overall financial performance and is used as an alternative to simple earnings or net
income in some circumstances.
4
    “Payor,” in healthcare terminology, is one who makes a payment.


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                        8
      Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 9 of 67 PageID #: 434
underperformed expectations, and investors complained that Community Health used proceeds

from the deal to pay down its own debt.

       B.      Pre-Class Period Financial Difficulties

       34.      On February 21, 2017, Community Health reported its 2016 annual net loss

attributable to shareholders of $1.7 billion, and quarterly EBITDA of $564 million, beating

analysts’ average estimate of $529 million by 6.6%.5
       35.     The very next day, February 22, 2017, Community Health announced that one of

its Directors and its longtime CFO, Defendant Cash, was resigning effective May 16, 2017.6 The

retirement announcement did not specify why Cash was resigning, or whether the resignation was

the result of any disagreement with the Company with respect to its financial and auditing policies,

operations, or practices. Id. Cash’s resignation coincided with the commencement of Defendants’

scheme (detailed below) to conceal its revenue misstatements in the second, third, and fourth

quarters of 2017 by holding out its revisions as a change in accounting principles, not a restatement

of revenue. In the same announcement, the Company announced that Defendant Aaron had been

appointed Executive Vice President and Chief Financial Officer. Id. Prior to joining Community

Health in 2016, Defendant Aaron spent thirty-two years at Deloitte & Touche LLP (“Deloitte”),

Community Health’s independent auditor, and retired as Managing Partner of its Tennessee office.

As recently as 2013, Defendant Aaron led Deloitte’s audit team for Community Health, and was

therefore in a unique position to influence how much auditor scrutiny the Company received.

       36.     In 2017, Community Health sold thirty hospitals. These divestitures were intended

to provide Community Health with additional cash to pay down its external debt. However, many



5
 See John Lauerman, Bloomberg, Community Health Soars by Record 40% After Earnings Beat
(Feb. 21, 2017).
6
 See BusinessWire, Community Health Systems Announces Retirement of Chief Financial
Officer (Feb. 22, 2017), available at:
https://www.businesswire.com/news/home/20170222006483/en.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       9
    Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 10 of 67 PageID #: 435
of the divested hospitals were considered to be among the best in the Company’s portfolio. As

one banker put it, “[i]t’s almost like they’re burning the furniture”.7 An investor said that
Community Health was “selling off the fine china” to meet debt payments.8

          37.    And, as Zacks Equity Research noted, Community Health’s divestitures were

linked to:

          a downward trend in its top line since 2016 on lower admissions, stemming from
          decreasing number of hospitals as a result of frequent divestitures. In both 2016 and
          2017, revenues declined by 5.1% and 16.7%, respectively. Rapid sale of units might
          have further induced reduction in the bed count and patient admissions. Besides
          these, the company bore the brunt of falling payer rates and increased bad debt.9

          38.    Despite the Company’s external debt woes and decimated market capitalization,

Defendant Smith, Community Health’s CEO since 1997, not only remained in his position

throughout the Class Period, but was highest earner among hospital executives and reaped more

than $1 million in bonuses between 2015 and 2017 even while Community Health’s stock price

tanked. Smith’s base salary of $1.6 million remained unchanged between 2015 and the end of the

Class Period in February 2018.

          C.     Community Health’s Lack of Internal Controls Over Receivables
          39.    Internally, the Company had difficulty keeping track of payments. CW 2, who

worked at Community Health between March 2016 and December 2017, reported that Community

Health repeatedly attempted to automate whatever they could in the process of billing the payors,




7
   Bob Herman, “The Collapse of Community Health Systems.” Axios (Aug. 15, 2017),
https://www.axios.com/the-collapse-of-community-health-systems-1513304786-f5a411e6-e0dd-
401b-af65-9dc81be4be80.html
8
    Id.
9
  https://www.zacks.com/stock/news/296441/why-did-community-health-stock-sink-more-than-
50-in-a-year


                     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       10
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 11 of 67 PageID #: 436
and then hired people to clean up the mess created by automation.10
        40.    CW 2’s entire job, by CW 2’s own description, was to identify claims on which

Community Health had been overpaid or underpaid.

        41.    CW 2 stated that the Company’s code-based, automated contractual allowance

system, HMS Medhost,11 would often generate bills that underpaid claims worth tens of thousands

of dollars. Making things worse, the automated nature of HMS Medhost meant that a code-based

error could repeat itself hundreds of times before being discovered.

        42.    When underpayments to Community Health came to light, CW 2 was tasked with

seeking recoupment from payors, who would sometimes refuse, triggering the involvement of the

Company’s attorneys.

        43.    CW 2 explained that contractual automation errors happened all the time, and

nearly always required updates to similar claims in HMS Medhost in order to prevent the

multiplication of similar errors going forward.

        44.    According to CW 2, even where billing was not automated, the Company would

nonetheless often come up short. CW 2 attested to the fact that patients with no insurance would

actually speak with the billing department and would then agree on a fee for the service and

payment terms, on an ad hoc basis.

        D.     Defendants Find a Path Around Crippling Debt Covenants

        45.    At all relevant times, Community Health was constrained by covenants in a $1

billion credit facility that it maintained and used for financing the acquisition of HMA, as well as

refinancing existing indebtedness. Community Health was required to satisfy these covenants in



10
  CW 2 was based at the Company’s Antioch, Tennessee; Brentwood, Tennessee; and Nashville,
Tennessee locations and reported to Manager Sandy Henry, who in turn reported to Director Katie
Waffen.
11
  A “contractual” is the difference between the charge that appears on a patient’s bill and the
amount each in-network insurance company pays.


                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       11
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 12 of 67 PageID #: 437
order to avoid default. Specifically, the credit facility provided that Community Health was

required to keep its “secured net leverage ratio” below a maximum level and its “interest coverage

ratio” above a minimum level. Community Health’s “secured net leverage ratio” was defined in

the Third Amended and Restated Credit Agreement as the ratio of (a) Community Health’s Total

Secured Debt less cash and cash equivalents to (b) Community Health’s “Consolidated

EBITDA.”12 Community Health’s “interest coverage ratio” was defined in its 2016 10-K as the
“ratio of consolidated EBITDA, as defined in the Credit Facility, to consolidated interest expense

for the period.”

        46.     Thus, in order to avoid defaulting on its credit facility, Community Health had to

manage its consolidated EBITDA.

        47.     Despite the importance of Consolidated EBITDA, Community Health refused to

report the metric to investors or explain how it calculated Consolidated EBITDA. However, in an

October 25, 2016 correspondence with the SEC, Community Health conceded that Consolidated

EBITDA was used to determine whether the Company was in compliance with covenant

calculations:

        Under the Credit Facility, the secured net leverage ratio is calculated as the ratio
        of total secured debt, less unrestricted cash and cash equivalents, to consolidated
        EBITDA, as defined, and the interest coverage ratio is the ratio of consolidated
        EBITDA, as defined, to consolidated interest expense for the period.13

        48.     On November 9, 2016, the SEC requested that Community Health “revise” its



12
   In its 2016 10-K, Community Health indicated that it calculated “Consolidated EBITDA” as “a
trailing 12-month calculation that begins with net income attributable to us, with certain pro forma
adjustments to consider the impact of material acquisitions or divestitures, and adjustments for
interest, taxes, depreciation and amortization, net income attributable to noncontrolling interests,
stock compensation expense, restricting costs, and the financial impact of other non-cash or non-
recurring items recorded during any such 12-month period.”
13
   See Correspondence from Community Health Systems, Inc. to the SEC, dated Oct. 25, 2016,
available                                                                              at:
https://www.sec.gov/Archives/edgar/data/1108109/000119312516746866/filename1.htm.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       12
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 13 of 67 PageID #: 438
disclosure of Consolidated EBITDA in order “to present it as it is calculated in [Community

Health’s] covenant agreement.”14
         49.    The Company refused to report the Consolidated EBITDA calculations

transparently as requested by the SEC. In response to the request, the Company conceded that

Consolidated EBITDA was “a key component in the determination of our compliance with some

of the covenants under our senior secured credit facility (including our ability to service debt and

incur capital expenditures)” but stated that it would instead disclose only Adjusted EBITDA to

investors.15 (Emphasis added.)

         50.    While Defendants evaded the SEC’s questions regarding their Consolidated

EBIDTA metric, their Third Amended and Restated Credit Agreement, dated January 27, 2014,

provides the following definition that specifically excludes impacts from accounting-principle

changes:

         “Consolidated Net Income” shall mean, for any period, the net income or loss ((i)
         excluding extraordinary gains and losses, and gains and losses arising from the
         proposed or actual disposition of material assets and (ii) excluding the cumulative
         effect of changes in accounting principles) of Parent, the Borrower and the
         Subsidiaries for such period determined on a consolidated basis in accordance with
         GAAP; . . .”

         “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
         such period . . . .” (emphasis added).16

         51.    Thus, Defendants negotiated before the start of the Class Period the ability to

exclude from debt covenant measurements any charge it could attribute to “changes in accounting

principles,” such as the shift from ASC 605 to ASC 606.



14
   See Correspondence from the SEC to Community Health Systems, Inc., dated Nov. 9, 2016,
available                                                                             at:
https://www.sec.gov/Archives/edgar/data/1108109/000000000016100321/filename1.pdf.
15
     See https://www.sec.gov/Archives/edgar/data/1108109/000119312516776582/filename1.htm
16
   https://www.sec.gov/Archives/edgar/data/1108109/000119312514022855/d663459dex102.htm
at 12, 15.


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       13
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 14 of 67 PageID #: 439
       52.     Just prior to the Class Period, the Company renegotiated with its lenders to avoid

triggering a default by exceeding the then-specified maximum secured net leverage ratio. On

December 5, 2016, Community Health entered into an amendment with its lenders retrospectively

for Q4 2016 and for all of 2017 (but not 2018 or beyond), in exchange for which it had to enter

into “certain additional covenants…for the benefit of [the lenders].” See Form 8-K filed December

6, 2016. The amendment provided that Community Health maintain the following maximum

secured net leverage ratio levels:

                       Period                 Maximum Secured Net Leverage Ratio

               1/1/2016 – 9/30/2016                             4.25:1

               10/1/2016-12/31/2017                             4.5:1

               1/1/2018 and onwards                             4.0:1


The amendment also required Community Health to maintain an interest coverage ratio above 2:1

throughout 2017, and above 2.25:1 in 2018 and beyond.

       E.      Relevant Accounting Policies and Principles

               1.      GAAP Requirements Generally

       53.     Generally Accepted Accounting Principles (“GAAP”) are the principles recognized

by the accounting profession as the conventions, rules, and procedures necessary to define

accepted accounting practices at a particular time, against which financial presentations should be

measured. GAAP are the official accounting standards and have been codified and are primarily

promulgated by the Financial Accounting Standards Board (“FASB”).

       54.     The SEC requires that public companies present financial statements in accordance

with GAAP. SEC Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) states that financial statements

filed with the SEC that are not prepared in compliance with GAAP are presumed to be misleading

and inaccurate, despite footnotes and other disclosures.

       55.     Regulation S-X requires that interim financial statements must also comply with



                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     14
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 15 of 67 PageID #: 440
GAAP, with the exception that interim financial statements need not include disclosures that would

be duplicative of disclosures accompanying annual disclosures, pursuant to 17 C.F.R. § 210.10-

01(a).

         56.      At all relevant times, Community Health’s Code of Conduct provided that: “[o]ur

consolidated financial statements are certified by our officers as being true and materially accurate

and not misleading and are presented to the public and the federal government in accordance with

generally accepted accounting principles and all Securities and Exchange Commission rules and

regulations.”17
                  2.      Relevant Accounting Rules and Regulations Governing Receivables
                          and Allowance for Doubtful Accounts

         57.      The conceptual framework for financial accounting and reporting rules is set forth

in the Statement of Financial Accounting Concepts (“FASCON”) promulgated by the FASB.

FASCON 6 describes the “matching principle” of accounting that is otherwise referred to as

“accrual accounting.” Pursuant to FASCON 6, “matching of costs and revenues is simultaneous

or combined recognition of the revenues and expenses that result directly and jointly from the same

transactions or other events. In most entities, some transactions or events result simultaneously in

both a revenue and one or more expenses. The revenue and expense(s) are directly related to each

other and require recognition at the same time.” See FASCON 6, ¶146.

         58.      GAAP requires public filers to utilize accrual-based accounting even for sales not

effectuated through the immediate exchange of cash. Where a company has made a sale but not

received cash for that sale, an accounts receivable asset is recorded. The accounts receivable asset

is maintained on an entity’s books and records until the amount is either (a) received in cash or

equivalent payment, or (b) deemed to be uncollectible. ASC 310, Receivables, prescribes that an

entity record as a reserve (known as a contra-asset account) an allowance for doubtful accounts in



17
     http://www.chs.net/wp-content/uploads/Code-of-Conduct-2019-2020.pdf


                       CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                        FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       15
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 16 of 67 PageID #: 441
the amount it determines will more likely than not remain uncollected.

        59.    GAAP requires that receivables be measured periodically to ensure that the

amounts at which they are being carried on an entity’s balance sheet are commensurate with and

reflective of the extent to which such receivables are expected to be collected because, as the

guidance provides, “[t]he conditions under which receivables exist usually involve some degree

of uncertainty about their collectability, in which case a contingency exists.” See ASC 310-10-35-

7.

        60.    ASC 450 defines a contingency as “[a]n existing condition, situation, or set of

circumstances involving uncertainty as to possible gain (gain contingency) or loss (loss

contingency) to an entity that will ultimately be resolved when one or more future events occur or

fail to occur.” See ASC 450-20-20. With respect to receivables, the concepts outlined in ASC 450

(and outlined above) influence how and when an entity must record losses (in the form of a period

expense) with respect to loans or other receivable amounts that will not be collected.

        61.    ASC 310 states, specifically, the following with respect to how and when to adjust

the balance of a receivable to reflect the collectability of (or, to the contrary, the expected losses

from) such receivable:

        [GAAP] requires recognition of a loss when both of the following conditions are
        met:
             a. Information available before the financial statements are issued or are
                 available to be issued . . . indicates that it is probable that an asset has
                 been impaired at the date of the financial statements.

               b. The amount of the loss can be reasonably estimated.

               See ASC 310-10-35-8.

        62.    Additionally, the guidance at ASC 310-10-35-9 provides that:

               Losses from uncollectible receivables shall be accrued when both of the
               preceding conditions are met. Those conditions may be considered in
               relation to individual receivables or in relation to groups of similar types of
               receivables. If the conditions are met, accrual shall be made even though
               the particular receivables that are uncollectible may not be identifiable.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       16
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 17 of 67 PageID #: 442
       63.     Thus, GAAP requires that entities like Community Health, which carry significant

receivables, must reflect such assets at their proper carrying value, and must regularly and

methodologically assess the collectability of its receivables at each reporting date. Under GAAP

and ASC 310-10-35-41 specifically, an entity must deduct credit losses directly from the allowance

when the entity becomes aware that a balance is no longer collectible.

       64.     The same treatment is applicable to similar scenarios subsequent to the adoption of

the new revenue recognition standard (ASC 606). According to ASC 606-10-55-108, if an entity

realizes that a “customer’s financial condition declines” and fails to “make[] . . . payments,” the

entity may “account[] for any impairment of the existing receivable in accordance with Topic 310

on receivables.” At a public meeting of the FASB/IASB Joint Transition Resource Group for

Revenue Recognition (ASC 606) on January 26, 2015, the staff stated, “The new revenue standard

does not change the accounting for receivables. An entity accounts for a receivable in accordance

with Topic 310, Receivables.” (Emphasis added.)

               3.      For Periods Beginning Before December 15, 2017, ASC 605 Permitted
                       Recognition of Gross Revenues

       65.     Until January 1, 2018, Community Health recognized revenue under ASC 605.

Under ASC 605, revenue is recognized if (a) persuasive evidence of an arrangement existed, (b)

delivery had occurred, (c) the vendor’s fee was fixed or determinable, and (d) collectability was
probable.

       66.     Community Health’s gross service revenue (i.e., revenue recognized at

Community’s full established rates) was substantially greater than the revenue that Community

Health actually expected to collect. Accordingly, Community Health reported a figure called “net

operating revenue,” or gross service revenue less deductions from revenue. Community Health’s

specific deductions from revenue consisted of the sum of its contractual adjustments and discounts.

See ASC 954-605-45-2.

       67.     These adjustments and discounts are substantial. For example, in the year ending


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    17
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 18 of 67 PageID #: 443
2016 (and including 2015 and 2014), Community Health reported the following revenue figures:

Revenue Account              2016                  2015                       2014
Total Revenue                $122.675B             $120.864B                  $108.761B
Contractual Allowances       $98.2B                $95.3B                     $84.4B
Discounts                    $3.2B                 $3.0B                      $2.8B
Net Operating Revenue        $21.275B              $22.564B                   $21.561B

       68.     Thus, in the periods leading up to the Class Period, even though Community

Health’s Total Revenue increased by 12.8%, its net operating revenue decreased.

       69.     Net operating revenue also functions as a component of “Adjusted EBITDA” a non-

GAAP metric which Community Health discloses in its annual and quarterly financial reports.
       70.     During the Class Period, Community Health (i) subtracted its expenses from its net

operating revenue to arrive at its “net income” and (ii) calculated its Adjusted EBITDA by starting

with its standard EBITDA—its net income less interest, income taxes, depreciation and
amortization—and then:

        . . . add[ing] back net income attributable to noncontrolling interests and []
       exclud[ing] the effect of discontinued operations, loss from early extinguishment
       of debt, impairment and (gain) loss on sale of business, gain on sale of investments
       in unconsolidated affiliates, acquisition and integration expenses from the
       acquisition of HMA, expense incurred related to the spin-off of QHC, expense
       incurred related to the sale of a majority ownership interest in our home care
       division, expense related to government and other legal settlements and related
       costs, and (income) expense from fair value adjustments on the CVR agreement
       liability accounted for at fair value related to the HMA legal proceedings, and
       related legal expenses.

       See 2016 10-K at 13.

       71.     As a result, bad debt impacted Community Health’s Adjusted EBITDA as well as

its net operating income.

       72.     Pursuant to ASC 954-605, a healthcare provider (such as Community Health)

reported top-line revenue using the amount it billed for a given service, even if it did not expect to

collect that amount.

       73.     For example, if a healthcare provider billed an uninsured patient $100, and it


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     18
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 19 of 67 PageID #: 444
expected that the patient would pay $10, it could still record $100 as top-line revenue, together

with a $90 contra-revenue line item for “bad [i.e., uncollectible] debt.”

               4.       For Periods Beginning After December 15, 2017, ASC 606 Superseded
                        ASC 605 on a Prospective Basis Only

        74.    On May 28, 2014, the FASB announced Accounting Standard Update (“ASU”)

2014-09, titled Revenue from Contracts with Customers (Topic 606). Once it was declared

effective, the FASB intended for the new topic (or “ASC 606”) to supersede the principles set forth

in ASC 605 that applied to revenue recognition of for-profit entities. ASC 606 was not created for

the benefit of the healthcare providers themselves, but was designed to help investors and other

stakeholders compare companies across industries, including healthcare, as well as to align U.S.

accounting standards with international ones.18
        75.    Public companies such as Community Health were required to adopt ASC 606 for

periods beginning after December 15, 2017 (i.e., for the 2018 reporting year). Companies could,

under certain circumstances, adopt ASC 606 early, but Community Health did not do so.

        76.    In its 2016 10-K, Community Health stated that:

        We expect to adopt [ASC 606] on January 1, 2018 and are currently developing our
        plan for adoption and the impact on our revenue recognition policies, procedures
        and control framework and the resulting impact on our consolidated financial
        position, results of operations and cash flows. An implementation group for [ASC
        606] has been established with an implementation plan to transition to the new
        standard and determine its impact during 2017.19

        77.    Community Health confirmed in its 2017 Form 10-K that it adopted this standard

“on January 1, 2018.”



18
  Tara Bannow, New bad debt accounting standards likely to remake community benefit reporting,
Modern Healthcare (Mar. 17, 2018), available at:
https://www.modernhealthcare.com/article/20180317/NEWS/180319904/new-bad-debt-
accounting-standards-likely-to-remake-community-benefit-reporting.
19
  https://www.sec.gov/Archives/edgar/data/1108109/000119312517050460/d309772d10k.htm at
92.


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       19
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 20 of 67 PageID #: 445
       78.     Critically, ASC 606 narrows (relative to ASC 605) what healthcare providers are

able to report as bad debt. The “core principle” of ASC 606 “is that an entity recognizes revenue

to depict the transfer of promised goods or services to customers in an amount that reflects the

consideration to which the entity expects to be entitled in exchange for those goods or services.”

See ASC 606-10-05-3.

       79.     ASC 606’s “core principle” was a significant departure from ASC 605, which had

allowed entities to report a gross revenue number, an “operating revenue” number (gross revenue

less contractual allowances and discounts), and a “net revenue” figure, which subtracted what the

entity considered to be bad debt from the operating revenue figure. Because an entity had

discretion under ASC 605 to determine what was considered bad debt, ASC 605 accounting could

be abused to inflate net operating revenue by understating the provision for bad debt.

       80.     Unlike ASC 605, ASC 606 only allows entities to recognize revenue to the extent

the entity expects to be entitled to the recognized amount, and does not allow an entity to recognize

revenue until it can determine the amount of revenue it expects to collect. If the entity’s expected

revenue cannot be determined at the outset of the contract formation, then the entity is required to

predict the amount of recognized revenue by determining the expected amount (through “the sum

of probability-weighted amounts in a range of possible consideration amounts” or by selecting

“the single most likely amount in a range of possible consideration amounts”). Thus, while ASC
Topic 606 provides a different method from ASC 605 for reporting the amount of revenue that an

entity expected to actually collect, the net results should be similar (at least for entities that had

not abused ASC 605 by understating the provision for bad debt).

       81.     Under ASC 606, bad debt expense is no longer broken out as a separate line item

on the face of a healthcare company’s income statement. A company recognizing revenue under

ASC 606 would only record a “bad debt expense” if some later, unforeseen event occurred (such

as a bankruptcy) that rendered uncollectible previously-recognized revenue. In such a case, any

amount of bad debt expense recognized after an entity adopts the standard should be presented as


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     20
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 21 of 67 PageID #: 446
an operating expense. For example, in the scenario discussed above, see ¶ 73, if the healthcare

provider expected to receive $10 out of a $100 invoice based on its historical experience, instead

of recording $100 in revenue and $90 in bad debt (as it would under ASC 605), it would record

only $10 in revenue and no bad debt. If the patient ended up paying even less than the $10 expected

due to an unanticipated event like a bankruptcy or loss of employment, only that difference would

be recorded as bad debt. Conversely, if the patient pays more than the expected $10, the additional

amount is recorded as revenue at the time of receipt.

        82.     ASC 606 applies only to annual reporting periods (including interim periods

therein) beginning after December 15, 2017. But under both ASC 605 and ASC 606, both before

and after December 15, 2017, Community Health was required to consider whether the amount of

revenue it was recording reflected the amounts both to which it was entitled and for which it could

reasonably assure collectability. Accordingly, for healthcare providers with “self-pay” patients,

the switch from ASC 605 to ASC 606 generally resulted in a significant reduction in what was

previously reported as revenue, with a corresponding reduction in bad debt. Even though the

“gross revenue” and “bad debt” figures were different between ASC 605 and 606, the “net

operating revenues” (i.e., gross revenue less contractual adjustments, discounts, and bad debts)

should have been the same.

        83.     ASC 606 also requires entities to expand their disclosures about revenue from
contracts with customers in their interim and annual financial statements. Public entities are

required to provide qualitative and quantitative information about: (1) contracts with customers,

(2) significant judgments made in applying the standard; and (3) assets recognized from the costs

to obtain or fulfill a contract.

        F.      Relevant Internal Control Standards

        84.     Management plays a critical role in the operation and growth of a company, such

as establishing the internal control environment within which employees function. The Committee

of Sponsoring Organizations of the Treadway Commission Report (“COSO Report”) defines


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     21
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 22 of 67 PageID #: 447
internal control as a process that is “designed to provide reasonable assurance regarding the

achievement of objectives” related to the effectiveness and efficiency of operations, the reliability

of financial reporting, and compliance with applicable laws and regulations. COSO Report,

Executive Summary. Community Health indicates in its 2016 10-K and 2017 10-K that its

management evaluates internal controls according to the standards of the COSO Report.

       85.     Generally accepted auditing standards (“GAAS”) outline the responsibilities of an

auditor of an entity’s financial statements (among other things), but also explains that management

is responsible for the preparation of those financial statements. It states, in relevant part:

       The financial statements are management’s responsibility. The auditor’s
       responsibility is to express an opinion on the financial statements. Management is
       responsible for adopting sound accounting policies and for establishing and
       maintaining internal control that will, among other things, initiate, record,
       process, and report transactions (as well as events and conditions) consistent with
       management’s assertions embodied in the financial statements. The entity’s
       transactions and the related assets, liabilities, and equity are within the direct
       knowledge and control of management. The auditor’s knowledge of these matters
       and internal control is limited to that acquired through the audit. Thus, the fair
       presentation of financial statements in conformity with generally accepted
       accounting principles is an implicit and integral part of management’s
       responsibility.

       Auditing Standard (“AS”) 1001.03 (emphasis added).

       86.     Management is responsible for establishing and maintaining adequate internal

control over financial reporting as defined in Rule 13a-15(f) under the Exchange Act. The

Company’s internal control over financial reporting is designed to provide reasonable assurance

regarding the reliability of financial reporting and the preparation of financial statements for

external purposes in accordance with GAAP.

       87.     The term “reliable,” as used in the COSO Report, requires that financial statements

prepared for external purposes be fairly presented in conformity with GAAS and regulatory

requirements. The requirement of reliable financial reporting applies to published financial
statements, including interim and consolidated financial statements, and selected financial data,



                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     22
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 23 of 67 PageID #: 448
such as earnings releases, derived from these financial statements.

       88.      Internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-

15(f) under the Exchange Act, is a process designed by, or under the supervision of, the CEO and

CFO and is effected by the Board of Directors, management and other personnel to provide

reasonable assurance regarding the reliability of financial reporting and the preparation of financial

statements for external reporting purposes in accordance with U.S. GAAP. Internal control over

financial reporting includes those policies and procedures that:

            pertain to the maintenance of records that, in reasonable detail, accurately and
             fairly reflect the transactions and dispositions of the assets of the Company;

            provide reasonable assurance that transactions are recorded as necessary to
             permit preparation of financial statements in accordance with US GAAP, and
             that the receipts and expenditures of the Company are being made only in
             accordance with appropriate authorization of management and the board of
             directors; and

            provide reasonable assurance regarding prevention or timely detection of
             unauthorized acquisition, use or disposition of the Company’s assets that could
             have a material effect on the financial statements.

       89.      The COSO Report recognizes that the chief executive officer sets the “tone at the

top” that affects integrity, ethics, and other factors of a positive control environment. “In any

organization, ‘the buck stops’ with the chief executive. He or she has ultimate ownership

responsibility for the internal control system …. The influence of the CEO on an entire

organization cannot be overstated.” COSO Report, Chapter 8, p. 84. The chief executive fulfills

this duty by providing leadership and direction to senior managers and reviewing the way they are

controlling the business.

       G.       Accounting Standards Governing Restatements

       90.      The FASB “defines a restatement as a revision of a previously issued financial

statement to correct an error. The determination of whether a prior period error will result in a




                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     23
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 24 of 67 PageID #: 449
restatement hinges on materiality.”20        Defendants should have acknowledged (via a formal

restatement) their correction of their material understatement of bad debt during the Class Period,

rather than mischaracterizing the understatement as a change in estimate arising from a change in

accounting principle from ASC 605 to ASC 606.

          91.    The determination regarding whether a financial reporting item is material to a

reporting entity’s financial statements depends upon whether its omission or misstatement would

impact the decision-making of a user of such financial statements. See FASCON 8, para. QC11.

          92.    There are two major categories of restatements. First, a “Big R restatement” is

when a company restates previously issued financial statements to correct material errors in prior

financial statements. Second, “Little r restatements” are when “there are occasions when an error

is discovered that was not material to prior period financial statements. Such an error, while

immaterial to each individual year, could accumulate over time to a material amount.” When this

occurs:

          If the error accumulates to the point that making an all-at-once adjustment to fix
          the accumulation of past year errors in the present year alone could materially
          misstate the current year’s financials, the company would adjust or “restate” the
          prior period information in the current period financial statement. This is
          sometimes referred to as a Little r restatement.

          In a Little r restatement, the company would still need to disclose the correction
          in the footnotes of the current period financial statements (i.e., the financial
          statements that reflect the correction), but would not have to amend prior Form 10-
          K filings. Little r restatements also do not require the independent auditor to modify
          its opinion because the prior period financial statements were not materially
          misstated. Little r restatements are not material to the prior period financial
          statements, but investors should understand the nature of the error and the
          related correction. In some instances, the company may determine that, while not
          material, the little r restatement resulted from deficiencies in internal controls


20
   Ernst & Young LLP, Financial restatements: understanding differences and significance,” EY
Center      for     Board      Matters    (May       2015)     at     1,     available      at:
https://www.ey.com/Publication/vwLUAssets/EY-financial-restatements-understanding-
differences-and-significance/$FILE/EY-financial-restatements-understanding-differences-and-
significance-cover.pdf.


                     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       24
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 25 of 67 PageID #: 450
          that could have resulted in a larger restatement and thus also disclose a material
          weakness in internal control over financial reporting.21

          93.    GAAP rules governing the circumstances under which an entity should or must

correct and/or amend previously issued financial statements, are reflected primarily in ASC 250,

Accounting Changes and Error Corrections. An “Error in Previously Issued Financial Statements”

is defined as:

          An error in recognition, measurement, presentation, or disclosure in financial
          statements resulting from mathematical mistakes, mistakes in the application of
          generally accepted accounting principles (GAAP), or oversight or misuse of facts
          that existed at the time the financial statements were prepared. A change from
          an accounting principle that is not generally accepted to one that is generally
          accepted is a correction of an error.

          See ASC 250-10-20, Glossary (emphasis added).

          94.    To the extent that the previous methodologies misused or contained oversights of

facts which existing as of or during those prior periods, any amounts recorded as a one-time charge

or “catch-up” must be recorded as a correction of “errors in previously issued financial

statements,” and not merely a prospective “change in estimate.”

          95.    GAAP guidance for changes in estimates and accounting principles, as well as for

corrections of errors, are provided within the same GAAP section – ASC 250, Accounting Changes

and Error Corrections. Under ASC 250, error corrections are separate and distinct from such

accounting changes and the financial reporting requirements for errors are significantly different

than for accounting changes.

          96.    GAAP defines an “Accounting Change” as “[a] change in an accounting principle,

an accounting estimate, or the reporting entity. The correction of an error in previously issued

financial statements is not an accounting change.” See ASC 250-10-20, Glossary (emphasis

added).



21
     Id. at 1-2 (emphasis added).


                     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       25
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 26 of 67 PageID #: 451
       97.     GAAP defines a “Change in Accounting Principle” as:

       A change from one generally accepted accounting principle to another generally
       accepted accounting principle when there are two or more generally accepted
       accounting principles that apply or when the accounting principle formerly used
       is no longer generally accepted. A change in the method of applying an
       accounting principle also is considered a change in accounting principle.

       ASC 250-10-20, Glossary (emphasis added).

       98.     GAAP defines a “Change in Accounting Estimate” as:

       A change that has the effect of adjusting the carrying amount of an existing asset
       or liability or altering the subsequent accounting for existing or future assets or
       liabilities. A change in accounting estimate is a necessary consequence of the
       assessment, in conjunction with the periodic presentation of financial
       statements, of the present status and expected future benefits and obligations
       associated with assets and liabilities. Changes in accounting estimates result
       from new information. Examples of items for which estimates are necessary are
       uncollectible receivables, inventory obsolescence, service lives and salvage values
       of depreciable assets, and warranty obligations.

       ASC 250-10-20, Glossary (emphasis added).

       99.     If previously-issued financial statements are found to be materially misstated,

GAAP requires prompt correction. Such corrective measures include an entity’s need to determine

the appropriate steps and timing for providing notice that the materially-misstated financial

statements should no longer be relied upon.

                      Defendants Issued Materially False and Misleading
                             Statements During the Class Period

       A.      February 20, 2017 8-K

       100.    The Class Period begins on February 21, 2017. On that day, the Company

announced its fourth quarter and full year 2016 financial results in a press release filed on Form 8-

K. For the fourth quarter of 2016, the Company reported that its:

                  Net operating revenues totaled $4.469 billion;

                  Adjusted EBITDA was $564 million; and



                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     26
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 27 of 67 PageID #: 452
                  Provision for bad debt was $678 million.
For the full year 2016, the Company reported that its:

                  Net operating revenues totaled $18.438 billion;

                  Adjusted EBITDA was $2.225 billion; and

                  Provision for bad debt was $2.837 billion.
       101.    The above statements identified in ¶ 100 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations revenue receivable from “self-pay” patients, especially aged

receivables, for which collection was not probable; (2) that the Company had excluded from its

“bad debt” calculations evidence that collection of amounts due from insured patients as co-pays

or deductibles was not probable for large groups of patients and hospitals; (3) that the Company

had “anticipated denials” from third-party payors that it had not reflected in its “bad debt”

calculations; (4) that the Company had understated its provision for bad debts and allowance for

doubtful accounts; (5) that, as a result, the Company had overstated its net operating revenue,

EBITDA, and financial results; and (6) that, as a result of the foregoing, Defendants’ positive

statements about the Company’s business, operations, and prospects were materially misleading

and/or lacked a reasonable basis.

       B.      Q4 2016 Earnings Call

       102.    On February 21, 2017, the Defendants held a conference call with investors and

analysts (the “Q4 2016 Earnings Call”). During the Q4 2016 Earnings Call, Defendants Smith and

Community Health stated that “EBITDA of $564 million for the fourth quarter was within our

guidance” (emphasis added). Also during the Q4 2016 Earnings Call, Defendants Cash and

Community Health stated, with respect to the Company’s credit facility and related covenants:

       On December 5, we completed amendment with revolving credit facility term loan
       Ag lenders of the credit agreement to modify our financial covenants and enhance
       certain credit features through December 2017. With the amendment, the maximum


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    27
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 28 of 67 PageID #: 453
       security net leverage ratio is 4.5 during the fourth quarter of 2017, and the minimum
       interest coverage is 2.0 for each of the four quarters of 2017. We were in
       compliance with both these covenants on December 31 with secured ratio of 3.96
       and an interest rate coverage of 2.43. EBITDA cushion on the senior net leverage
       ratio was 12%, and the cushion on interest coverage is 18%. [Emphasis added.]

       103.    The above statements identified in ¶ 102 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations and included in revenues receivables from “self-pay” patients,

especially aged receivables, for which collection was not probable; (2) that the Company had

excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (5) that, as a result, the Company had overstated its EBITDA;

and (6) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

       104.    Defendant Smith also stated in the Q4 2016 Earnings Call that “we expect one

result of our divestiture were [sic] to be a stronger, sustainable group of hospitals in markets

where we can invest and grow.” (Emphasis added). This statement was materially false and

misleading because the Company’s divestitures included many of the Company’s strongest

hospitals, and accordingly, the remaining portfolio of hospitals was weaker, not stronger.

       C.      2016 10-K

       105.    Also on February 21, 2017, the Company filed its 2016 10-K, which falsely claimed

that Community Health had the ability to “estimate the allowance for doubtful accounts” at the

time of payment:

       The Company estimates the allowance for doubtful accounts by reserving a
       percentage of all self-pay accounts receivable without regard to aging category,


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    28
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 29 of 67 PageID #: 454
         based on collection history, adjusted for expected recoveries and any anticipated
         changes in trends. [Community Health’s] ability to estimate the allowance for
         doubtful accounts is not impacted by not utilizing an aging of [its] net accounts
         receivable as [it] believe[s] that substantially all of the risk exists at the point in
         time such accounts are identified as self-pay. For all other non-self-pay payor
         categories, [it] reserve[s] an estimated amount on historical collection rates for the
         uncontractualized portion of all accounts aging over 365 days from the date of
         discharge. These amounts represent an immaterial percentage of [its] outstanding
         accounts receivable. The percentage used to reserve for all self-pay accounts is
         based on the Company’s collection history. The Company collects substantially
         all of its third-party insured receivables, which include receivables from
         governmental agencies.22

The 2016 10-K also affirmed the previously reported financial results, and stated that “[o]ur

provision for bad debts decreased to $2.8 billion, or 13.3% of operating revenues (before the

provision for bad debts) for the year ended December 31, 2016, from $3.1 billion, or 13.9% of

operating revenues (before the provision for bad debts) for the year ended December 31, 2015.”

(Emphasis added.)

         106.   The above statements identified in ¶ 105 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and
prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations and included in revenue receivables from “self-pay” patients,

especially aged receivables, for which collection was not probable; (2) that the Company had

excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that collection of substantially all receivables from third-party insured

patients, including government insured patients was not probable, and neither the Company nor

the signatories so believed; (5) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (6) that, as a result, the Company had overstated its net operating


22
     https://www.sec.gov/Archives/edgar/data/1108109/000119312517050460/d309772d10k.htm


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       29
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 30 of 67 PageID #: 455
revenue, EBITDA, and financial results; and (7) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

       107.    The 2016 10-K contained Defendants Smith and Cash’s signed certifications under

the Sarbanes Oxley Act of 2002. Pursuant to their Sarbanes Oxley certifications, Smith and Cash

affirmed that the Company’s financial statements fairly presented all material aspects of its

financial condition and results of operations, and that the Company’s disclosure controls and

procedures were effective, and provided reasonable assurance regarding the reliability of financial

reporting and the preparation of financial statements in accordance with GAAP.

       108.    The above statements identified in ¶ 107 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company’s financial

statements did not fairly present its financial condition, particularly with respect to its “bad debt”

exposure that the Company excluded from its “bad debt” calculations revenue receivable from

“self-pay” patients, especially aged receivables, for which collection was not probable; and (2)

that the Company’s disclosure controls and procedures were not effective, and did not provide

reasonable assurance regarding the reliability of financial reporting, particularly with respect to

the assessment and reporting of “bad debt.”
       D.      February 23, 2017 RBC Capital Markets Health Care Conference

       109.    On February 23, 2017, Defendants Cash and Aaron spoke at the RBC Capital

Markets Health Care Conference, where Defendant Cash had the following exchange with analyst

Frank Morgan, managing director of health care services equity research at RBC Capital Markets,

regarding Community Health’s credit facility:

       <Q - Frank Morgan>: …. I know you recently got some covenant – some changes
       in your covenant structures, you’re feeling good there now?

       <A - W. Larry Cash>: Yeah. We’re in good shape and we did it with – anybody
       who wants a little bit of cushion, we got a fair amount of debt and we’ve got a little


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     30
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 31 of 67 PageID #: 456
       bit of cushion for 2017. We’re in good shape. At the end of December, we’ll be in
       good shape in the quarters this year and then we should be in good shape going into
       2018 on the covenants we have. And then there’d be some refinancing activities
       along the way. [Emphasis added.]

       110.    The above statements identified in ¶ 109 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company would

have defaulted in 2016 absent the referenced covenant changes; and (2) that the Company was not

“in good shape” but instead either would be in default or close to default even with the covenant

changes if it recorded the full amount of its “bad debt” expense.

       111.    Analysts and investors reacted favorably to Defendants’ claims regarding

Community Health’s fourth quarter and full year 2016 results. On March 2, 2017, Wolf Research

wrote that “CYH shares are up sharply after the company reported 4Q adjusted EBITDA of

$564M above previous WR/Consensus estimates of $487M/$530M . . . . We are revising our

estimates to reflect the higher earnings baseline exiting 2016 . . . . our PT improves to $8 from $5

previously.” (Emphasis added.)

       E.      May 1, 2017 8-K

       112.    On May 1, 2017, the Company announced its first quarter 2017 financial results in

a press release filed on Form 8-K. Specifically, the Company reported that its:

                  Net operating revenues totaled $4.486 billion;

                  Adjusted EBITDA was $527 million; and

                  Provision for bad debt was $682 million.
       113.    The above statements identified in ¶ 112 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations and included in revenues receivables from “self-pay” patients,
especially aged receivables, for which collection was not probable; (2) that the Company had



                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     31
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 32 of 67 PageID #: 457
excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (5) that, as a result, the Company had overstated its EBITDA;

and (6) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

        F.      2017 Q1 10-Q

        114.    On May 2, 2017, the Company filed its quarterly report on Form 10-Q for the period

ended March 31, 2017, which noted the adoption of a new accounting standard that would impact

its provision for bad debts, stating, in relevant part:

        In May 2014, the Financial Accounting Standards Board (“FASB”) issued
        Accounting Standards Update (“ASU”) 2014-09, which outlines a single
        comprehensive model for recognizing revenue and supersedes most existing
        revenue recognition guidance, including guidance specific to the healthcare
        industry. . . . The Company expects to adopt this ASU on January 1, 2018 and is
        currently developing its plan for adoption and the impact on its revenue
        recognition policies, procedures and control framework and the resulting impact
        on its consolidated financial position, results of operations and cash flows. The
        Company has established an implementation group for this ASU with an
        implementation plan to transition to the new standard and determine its impact
        during 2017. . . .

        Additionally, the adoption of the new accounting standard will impact the
        presentation on the Company’s statement of operations for a significant
        component of its provision for bad debts. After adoption of the new standard, the
        majority of what is currently classified as the provision for bad debts will be
        reflected as an implicit price concession as defined in the standard and therefore
        an adjustment to net patient revenue. The Company will continue to evaluate
        certain changes in collectability on its self-pay patient accounts receivable
        resulting from certain credit and collection issues not assessed at the date of
        service, including bankruptcy, and recognize such amounts in the provision for
        bad debts included in operating expenses on the statement of operations. The
        Company plans to elect to apply the full retrospective approach upon adoption. The
        Company cannot reasonably estimate at this time the quantitative impact that the
        adoption of this accounting standard will have on the financial statements of the



                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     32
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 33 of 67 PageID #: 458
       Company.

(Emphasis added.)

       115.    The 2017 Q1 10-Q repeated the same false Q1 2017 financial results identified in

paragraph 112 above, and further stated that:

       We estimate the allowance for doubtful accounts by reserving a percentage of all
       self-pay accounts receivable without regard to aging category, based on collection
       history, adjusted for expected recoveries and any anticipated changes in trends. Our
       ability to estimate the allowance for doubtful accounts is not impacted by not
       utilizing an aging of our net accounts receivable as we believe that substantially all
       of the risk exists at the point in time such accounts are identified as self-pay. For
       all other non-self-pay payor categories, we reserve an estimated amount based on
       historical collection rates for the uncontractualized portion of all accounts aging
       over 365 days from the date of discharge. These amounts represent an immaterial
       percentage of our outstanding accounts receivable. The percentage used to reserve
       for all self-pay accounts is based on our collection history. We believe that we
       collect substantially all of our third-party insured receivables, which include
       receivables from governmental agencies.

       116.    The above statements identified in ¶ 115 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations and included in revenues receivables from “self-pay” patients,

especially aged receivables, for which collection was not probable; (2) that the Company had

excluded from its “bad debt” calculations evidence that collection of amounts due from insured
patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that collection of substantially all receivables from third-party insured

patients, including government insured patients was not probable, and neither the Company nor

the signatories so believed; (5) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (6) that, as a result, the Company had overstated its net operating

revenue, EBITDA, and financial results; and (7) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     33
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 34 of 67 PageID #: 459
misleading and/or lacked a reasonable basis.

         117.   The Form 10-Q also contained required Sarbanes Oxley certifications, signed by

Defendants Smith and Cash, substantially identical to the certifications contained in ¶ 107 above,

which were materially false and misleading when made because they failed to disclose to investors:

(1) that the Company’s financial statements did not fairly present its financial condition,

particularly with respect to its “bad debt” exposure; and (2) that the Company’s disclosure controls

and procedures were not effective, and did not provide reasonable assurance regarding the

reliability of financial reporting, particularly with respect to the assessment and reporting of “bad

debt.”

         G.     Q1 2017 Earnings Call

         118.   On May 2, 2017, the Defendants held a conference call with investors and analysts

(the “Q1 2017 Earnings Call”). During the Q1 2017 Earnings Call, Defendant Smith stated that

“[w]e’re working to not only improve our debt-EBITDA ratio, but also working to reduce the

overall amount of our debt.” (Emphasis added). During the same call, Defendant Cash stated that

“[o]ur EBITDA cushion on the senior secured ratio was 11% and our EBITDA cushion on our

interest coverage was 16%.” (Emphasis added). Defendant Cash further stated that “adjusted

EBITDA of $527 million was in line with our expectations.” Also on the call, Defendant Cash

stated, with respect to one of the primary drivers of the Company’s bad debt, that “the improvement

in AR days more than offset third-party [settlements]….”

         119.   The above statements identified in ¶ 118 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations and included in revenues receivables from “self-pay” patients,

especially aged receivables, for which collection was not probable; (2) that the Company had

excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     34
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 35 of 67 PageID #: 460
that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (5) that, as a result, the Company had overstated its EBITDA;

and (6) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

       120.    Defendant Smith also said, regarding Defendants’ hospital divestitures: “[o]ur

current divestiture plan will also allow us to move to a portfolio of hospitals that are better

positioned in our markets with better volume growth, higher EBITDA margin, improved cash

flow.” (Emphasis added).     This statement was materially false and misleading because the

Company’s divestitures included many of the Company’s strongest hospitals, and accordingly, the

remaining portfolio of hospitals was weaker, not stronger.

       121.    As a result of these misrepresentations and omissions, Community Health was able

to report EBITDA results that impressed analysts. An analyst report by SunTrust Robinson

Humphrey on May 1, 2017 stated that “[w]e maintain our Hold rating following a solid quarter

marked by an EBITDA beat, rebounding volumes and additional steps to rationalize the portfolio.”

       122.    Likewise, a Wells Fargo analyst report from the same day stated that Community

Health “reported good 1Q17 results with EBITDA of $527 million vs. consensus of $523 million.

This is the second consecutive quarter that Community had results at or above expectations after
a number of quarters with disappointing results.”

      Defendants Continue to Make Misrepresentations as the Truth Slowly Emerges

       A.      July 26, 2017 8-K

       123.    On July 26, 2017, the Company announced preliminary financial and operating

results for second quarter of 2017, including Adjusted EBITDA of $435 million, which was

impacted by the Company’s “bad debt” provision.

       124.    Analysts reacted unfavorably to the news: a July 26, 2017 analyst report from

SunTrust Robinson Humphrey was downcast in comparison to the first quarter of 2017 (see ¶ 121,


                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    35
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 36 of 67 PageID #: 461
above), noting that “the ongoing portfolio posted sluggish trends. Full-year Adjusted EBITDA and

same-hospital expectations were cut given 2Q results . . . .” On the same day, a KeyBanc analyst

wrote that “we view the preannouncement as a clear negative that has shifted the focus back to

raising cash to pay down debt.”

       125.    Importantly, Community Health’s use of “catch-up” charges during this period

caused bad debt-to-net revenue ratio to swell from 13.2% in the first quarter to 14.1% in the second

quarter. The sudden increase in reported bad debt depressed net operating revenue, leading to the

“sluggish trends” cited by analysts.

       126.    Investor reaction was also negative: the Company’s share price fell $1.23 per share,

more than 14.5%, to close at $7.23 per share on July 27, 2017, on unusually heavy trading volume.

       127.    However, the Company was able to limit the decline because when calculating

Adjusted EBITDA for the pre-announcement, it did not include the full extent of the Company’s

“bad debt” expense, instead taking only an incremental “catch up” charge. Moreover, while the

pre-announcement constituted a partial materialization of the risks concealed by Defendants’

misrepresentations, Defendants continued to conceal from investors: (1) that the Company

excluded from its “bad debt” calculations and included in revenues receivables from “self-pay”

patients, especially aged receivables, for which collection was not probable; (2) that the Company

had excluded from its “bad debt” calculations evidence that collection of amounts due from insured
patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (5) that, as a result, the Company had overstated its EBITDA;

and (6) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

       B.      August 1, 2017 8-K

       128.    On August 1, 2017, the Company announced second quarter 2017 financial results


                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    36
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 37 of 67 PageID #: 462
in a press release filed on Form 8-K. Specifically, the Company reported that its –

                   Net operating revenues totaled $4.144 billion;

                   Adjusted EBITDA was $435 million; and

                   Provision for bad debt was $679 million.
       129.    The above statements identified in ¶ 128 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company excluded

from its “bad debt” calculations and included in revenues receivables from “self-pay” patients,

especially aged receivables, for which collection was not probable; (2) that the Company had

excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (5) that, as a result, the Company had overstated its EBITDA;

and (6) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

       C.      2017 Q2 10-Q

       130.    On August 2, 2017, the Company filed its quarterly report on Form 10-Q for the
period ended June 30, 2017 which affirmed the previously reported financial results, and further

stated in the “Management’s Discussion and Analysis” section that: “[o]ur net operating revenues

for the three months ended June 30, 2017 decreased $446 million to approximately $4.1 billion

…. Our provision for bad debts decreased $21 million to $679 million, or 14.1% of operating

revenues (before the provision for bad debts) for the three months ended June 30, 2017 ….”

(Emphasis added.)

       131.    The 2017 Q2 10-Q also stated that:

       The Company estimates the allowance for doubtful accounts by reserving a


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    37
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 38 of 67 PageID #: 463
       percentage of all self-pay accounts receivable without regard to aging category,
       based on collection history, adjusted for expected recoveries and any anticipated
       changes in trends. The Company’s ability to estimate the allowance for doubtful
       accounts is not impacted by not utilizing an aging of net accounts receivable as the
       Company believes that substantially all of the risk exists at the point in time such
       accounts are identified as self-pay. For all other non-self-pay payor categories, the
       Company reserves an estimated amount on historical collection rates for the
       uncontractualized portion of all accounts aging over 365 days from the date of
       discharge. These amounts represent an immaterial percentage of the outstanding
       accounts receivable. The percentage used to reserve for all self-pay accounts is
       based on the Company’s collection history. The Company collects substantially
       all of its third-party insured receivables….

       132.    The above statements identified in ¶¶ 130-31 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company

excluded from its “bad debt” calculations and included in revenues receivables from “self-pay”

patients, especially aged receivables, for which collection was not probable; (2) that the Company

had excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that collection of substantially all receivables from third-party insured

patients, including government insured patients was not probable, and neither the Company nor

the signatories so believed; (5) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (6) that, as a result, the Company had overstated its net operating

revenue, EBITDA, and financial results; and (7) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

       133.    The Form 10-Q also contained Sarbanes Oxley certifications, signed by Defendants

Smith and Aaron, substantially identical to the certifications contained in ¶ 107 above, which were
materially false and misleading when made because they failed to disclose to investors: (1) that



                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     38
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 39 of 67 PageID #: 464
the Company’s financial statements did not fairly present its financial condition, particularly with

respect to its “bad debt” exposure; and (2) that the Company’s disclosure controls and procedures

were not effective, and did not provide reasonable assurance regarding the reliability of financial

reporting, particularly with respect to the assessment and reporting of “bad debt.”

       D.      Q2 2017 2017 Earnings Call

       134.    On August 2, 2017, Defendants held a conference call with investors and analysts

(the “Q2 2017 Earnings Call”). During the Q2 2017 Earnings Call, Defendants Smith and

Community Health stated, with respect to Community Health’s sell-off of hospitals, that:

       Now, I’d like to provide an update on our divestiture plan. As you’re aware, we
       have announced plans to shift our portfolio to a smaller group of hospitals that
       are better positioned in their respective markets with better demographics and
       volume growth, higher EBITDA margin and improved cash flow generation
       profile. This will also allow us to direct future investments and corporate resources
       to our most attractive markets in regional networks . . . .

This statement was materially false and misleading because the Company’s divestitures included

many of the Company’s strongest hospitals, and accordingly, the remaining portfolio of hospitals

was weaker, not stronger.

       135.    Defendants Aaron and Community Health further stated that “[a]s of June 30, 2017,

our EBITDA cushion on our secured net leverage ratio is 15% and our EBITDA cushion on our

interest coverage ratio is 26%.” These statements were materially false and misleading because
they were derived from artificially inflated Consolidated EBITDA figures, as a result of: (1)

excluding evidence that the Company’s actual ability to collect uninsured “self-pay” receivables,

especially aged receivables; (2) excluding from “bad debt” calculations evidence that collection of

amounts due from insured patients as co-pays or deductibles was not probable for large groups of

patients and hospitals; (3) excluding impact of “anticipated denials” from third-party payors that

it had not reflected in its “bad debt” calculations; (4) and excluding that collection of substantially

all receivables from third-party insured patients, including government insured patients was not

probable, as the Company had assumed for purposes of calculating bad debt. As a result, the


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     39
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 40 of 67 PageID #: 465
Company did not have the “EBITDA cushion” it touted to investors.

       136.    In addition, speaking to one of the primary drivers of the Company’s bad debt,

Defendants Aaron and Community Health stated that “[i]mprovement in AR days more than offset

the changes in third-party settlements.” (Emphasis added). This statement was materially false

and misleading because they failed to disclose to investors the understatement of bad debt due to:

(1) excluding evidence that the Company’s actual ability to collect uninsured “self-pay”

receivables, especially aged receivables, was not probable; (2) excluding from its “bad debt”

calculations evidence that collection of amounts due from insured patients as co-pays or

deductibles was not probable for large groups of patients and hospitals; (3) excluding the impact

of “anticipated denials” from third-party payors that it had not reflected in its “bad debt”

calculations; (4) and excluding that collection of substantially all receivables from third-party

insured patients, including government insured patients, was not probable, as the Company had

assumed for purposes of calculating bad debt.

       137.    While Community Health did not overtly disclose the it had begun to post “catch-

up” charges in the second quarter of 2017, an analyst from Leerink took notice of the fact that

“[n]et revenue was guided down but not as much as the sequential uptick in bad debt ratio.”

This Leerink report from August 1, 2017 advised further that “[m]ore color is needed on the drivers

of the revenue guidance and the bad debt outlook for the remainder of the year.”
       138.    In response to the Company’s second quarter 10-Q, Cantor Fitzgerald lowered their

price target by more than 10% while observing that “CYH is not easy to value because of its

enormous debt . . . .”

       E.      November 1, 2017 8-K

       139.    On November 1, 2017, the Company announced third quarter 2017 financial results
in a press release filed on Form 8-K. Specifically, the Company reported that its:

                  Net operating revenues totaled $3.666 billion;

                  Adjusted EBITDA was $331 million; and


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     40
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 41 of 67 PageID #: 466
                       Provision for bad debt increased to $667 million.
         140.      As in the second quarter of 2017, Community Health’s use of “catch-up” charges

during the third quarter caused its bad debt-to-net revenue ratio to increase, this time to 15.4%:
                                                                                                                        as reported Adj.
                                              Q1‐16     Q2‐16      Q3‐16        Q4‐16      Q1‐17     Q2‐17      Q3‐17     Q4‐17     Q4‐17
Operating revenues (net of CA&D)                5,754      5,290      5,084       5,147       5,168     4,823     4,333       4,076   4,273
Provision for bad debts                           755        700        704         678         682       679       667       1,017     623
Net operating revenues                          4,999      4,590      4,380       4,469       4,486     4,144     3,666       3,059   3,650
Same‐store y/y Net operating revenues           2.2%       1.2%       1.2%         0.5%       0.7%     ‐0.7%      ‐1.5%       1.8%
Bad debt / Operating revenues (net of CA&D)    13.1%      13.2%      13.8%       13.2%       13.2%     14.1%     15.4%       25.0%   14.6%
                                                                              charge to increase contractual allowances         197
                                                                              charge to ncrease the allowance for doub          394


         141.      These increasing provisions, or “catch-up” charges were partial disclosures and/or

materializations of the risks concealed by Defendants’ misrepresentations, and an attempt to rid

part of the Company’s massive bad debt overhang before the Company had to report audited

financial results in accordance with ASC 606.

         142.      A November 1, 2017 analyst report from Oppenheimer & Co. gauged market

sentiment and found that “investors remain concerned with the company’s ability to pay down its

debt levels.” On the same day, J.P. Morgan noted that “Bad Debt of 15.4% was 170/140bps higher

than JPM/consensus estimates, as self-pay mix increased 70bps y/y to 13.3% of net revenue.”

         143.      In response to these dismal results and Defendant Aaron’s admission on the Q3

2017 Earnings Call that they were caused in part by “increased bad debt,” Community Health stock

fell $1.36 per share over the next two days, or approximately 23.1%, to close at $4.54 on November

2, 2017, on unusually heavy trading volume.

         144.      However, Defendants continued to conceal the most damaging information, which

stemmed the amount of price decline. Specifically, Defendants failed to disclose to investors: (1)

that the Company excluded from its “bad debt” calculations and included in revenues receivables

from “self-pay” patients, especially aged receivables, for which collection was not probable; (2)

that the Company had excluded from its “bad debt” calculations evidence that collection of

amounts due from insured patients as co-pays or deductibles was not probable for large groups of



                        CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                         FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     41
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 42 of 67 PageID #: 467
patients and hospitals; (3) that the Company had “anticipated denials” from third-party payors that

it had not reflected in its “bad debt” calculations; (4) that the Company had understated its

provision for bad debts and allowance for doubtful accounts; (5) that, as a result, the Company had

overstated its EBITDA; and (6) that, as a result of the foregoing, Defendants’ positive statements

about the Company’s business, operations, and prospects were materially misleading and/or lacked

a reasonable basis.

       F.      2017 Q3 10-Q

       145.    On November 2, 2017, the Company filed its quarterly report on Form 10-Q for the

period ended September 30, 2017, which affirmed the previously reported financial results

described in ¶¶ 139-40 above.

       146.    In the “Management’s Discussion and Analysis” section of its Form 10-Q for the

third quarter of 2017, the Company stated that: “[o]ur net operating revenues for the nine months

ended September 30, 2017 decreased $1.7 billion . . . . Our provision for bad debts decreased

$131 million to $2.0 billion, or 14.2% of operating revenues (before the provision for bad debts)

for the nine months ended September 30, 2017 ….” (Emphasis added.)

       147.    In addition, Defendants stated that:

       The Company estimates the allowance for doubtful accounts by reserving a
       percentage of all self-pay accounts receivable without regard to aging category,
       based on collection history, adjusted for expected recoveries and any anticipated
       changes in trends. The Company’s ability to estimate the allowance for doubtful
       accounts is not impacted by not utilizing an aging of net accounts receivable as the
       Company believes that substantially all of the risk exists at the point in time such
       accounts are identified as self-pay. For all other non-self-pay payor categories, the
       Company reserves an estimated amount on historical collection rates for the
       uncontractualized portion of all accounts aging over 365 days from the date of
       discharge. These amounts represent an immaterial percentage of the outstanding
       accounts receivable. The percentage used to reserve for all self-pay accounts is
       based on the Company’s collection history. The Company collects substantially
       all of its third-party insured receivables ….

       148.    The above statements identified in ¶¶ 145-47 were materially false and/or
misleading, and failed to disclose material adverse facts about the Company’s business, operations,


                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    42
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 43 of 67 PageID #: 468
and prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company

excluded from its “bad debt” calculations and included in revenues receivables from “self-pay”

patients, especially aged receivables, for which collection was not probable; (2) that the Company

had excluded from its “bad debt” calculations evidence that collection of amounts due from insured

patients as co-pays or deductibles was not probable for large groups of patients and hospitals; (3)

that the Company had “anticipated denials” from third-party payors that it had not reflected in its

“bad debt” calculations; (4) that collection of substantially all receivables from third-party insured

patients, including government insured patients was not probable, and neither the Company nor

the signatories so believed; (5) that the Company had understated its provision for bad debts and

allowance for doubtful accounts; (6) that, as a result, the Company had overstated its net operating

revenue, EBITDA, and financial results; and (7) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

misleading and/or lacked a reasonable basis.

         149.   The Form 10-Q also contained required Sarbanes Oxley certifications, signed by

Defendants Smith and Aaron, substantially identical to the certifications contained in ¶ 107 above,

which were materially false and misleading when made because they failed to disclose to investors:

(1) that the Company’s financial statements did not fairly present its financial condition,

particularly with respect to its “bad debt” exposure; and (2) that the Company’s disclosure controls
and procedures were not effective, and did not provide reasonable assurance regarding the

reliability of financial reporting, particularly with respect to the assessment and reporting of “bad

debt.”

         G.     Q3 2017 Earnings Call

         150.   November 2, 2017, Defendants held a conference call with investors and analysts
(the “Q3 2017 Earnings Call”). During the Q3 2017 Earnings Call, Defendants Aaron and

Community Health stated that “our EBITDA cushion on our secured net leverage ratio is 15%,

and our EBITDA cushion on our interest coverage ratio is 29%.” These statements were materially


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     43
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 44 of 67 PageID #: 469
false and misleading because they were derived from artificially inflated Consolidated EBITDA

figures, as a result of: (1) excluding evidence that the Company’s actual ability to collect uninsured

“self-pay” receivables, especially aged receivables, was not probable; (2) excluding from “bad

debt” calculations evidence that collection of amounts due from insured patients as co-pays or

deductibles was not probable for large groups of patients and hospitals; (3) excluding the impact

of “anticipated denials” from third-party payors that it had not reflected in its “bad debt”

calculations; (4) and excluding that collection of substantially all receivables from third-party

insured patients, including government insured patients, was not probable, as the Company had

assumed for purposes of calculating bad debt. As a result, the Company did not have the “EBITDA

cushion” it touted to investors.

       151.    On the Q3 2017 Earnings Call, Defendant Aaron acknowledged that “consolidated

net revenue was below our expectations from a combination of lower-than-expected volumes,

payer rates, along with increased bad debt.” (Emphasis added.)

       H.      2017 Form 10-K

       152.    On February 28, 2018, in its Form 10-K as of and for the year ended December 31,

2017, the Company made the following disclosures regarding charges that reduced net income for

that period:

       Our net operating revenues for the year ended December 31, 2017 decreased $3.0
       billion to approximately $15.4 billion compared to approximately $18.4 billion for
       the year ended December 31, 2016 primarily as a result of our divestitures
       completed during 2017 and 2016. On a same-store basis, net operating revenues for
       the year ended December 31, 2017 increased $33 million. Our provision for bad
       debts increased to $3.0 billion, or 16.6% of operating revenues (before the provision
       for bad debts) for the year ended December 31, 2017, from $2.8 billion, or 13.3%
       of operating revenues (before the provision for bad debts) for the year ended
       December 31, 2016. As required by generally accepted accounting principles, we
       adopted the new revenue recognition accounting standards in ASU 2014-09 on
       January 1, 2018. In connection with the adoption of this ASU, during the fourth
       quarter of 2017, we completed an extensive analysis of our patient revenues and
       patient accounts receivable and developed new accounting processes and
       methodologies. This analysis also included an evaluation of patient accounts
       receivable retained after the divestiture of 30 hospitals throughout 2017, and


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     44
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 45 of 67 PageID #: 470
       certain other revenues. Based on the information obtained, the financial results
       discussed below include a change in estimate recorded by us during the three
       months and year ended December 31, 2017 related to an increase in contractual
       allowances and the provision for bad debts of approximately $591 million.
       [Emphasis added.]

       153.    Community Health introduced these charges with an explanation that described

processes revolving around the Company’s consideration and pending implementation of ASU

2014-09 (ASC 606), which was adopted January 1, 2018 (i.e., after the period covered by the 2017

Form 10-K). The notes to the financial statements assert that, as part of the purported ongoing

consideration of the impact of ASC 606, Community Health created new accounting processes

and methodologies for estimating contractual allowances and bad debt, resulting in a “change in

estimate” for purposes of how each of those accounts/amounts were determined, and associated

charges to those accounts in the fourth quarter of 2017.

       154.    On February 27, 2018, the Company announced its fourth quarter and full year

2017 financial results in a press release filed on Form 8-K, which included a $591 million increase

in contractual allowances ($197 million) and bad debt provision ($394 million). Specifically, the

Company stated:

       As required by generally accepted accounting principles, the Company adopted the
       new revenue recognition accounting standard on January 1, 2018. In connection
       with this adoption, during the fourth quarter of 2017, the Company completed an
       extensive analysis of its patient revenues and patient accounts receivable and
       developed new accounting processes and methodologies. This analysis also
       included an evaluation of patient accounts receivable retained after the 2017
       divestitures of 30 hospitals, and certain other revenues. Based on the information
       obtained related to the aforementioned adoption, the financial results discussed
       below include a change in estimate recorded by the Company during the three
       months and year ended December 31, 2017 to increase contractual allowances
       and the provision for bad debts by approximately $591 million.

       155.    The market saw through Defendants’ attempt to characterize the $591 million

charge as an adjustment to ASC 606, instead recognizing it for what it was – financial chicanery.
In an alert issued on February 27, 2018, J.P. Morgan analysts pointed out that the $591 million




                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    45
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 46 of 67 PageID #: 471
charge had instantly written off a third of Community Health’s EBIDTA. The J.P. Morgan analysts

expressed “skepticism” of the official explanation “[g]iven the magnitude of the charge and CYH’s

write-off history”:

        Generally we view receivable ($394m) and contractual ($197m) charges as either
        (1) implicit acknowledgement of historic EBITDA/EPS overstatement or (2) as
        an opportunity to pad reserves to draw upon for future period earnings (cookie
        jar). CYH attributes the charge to (3) new revenue recognition standards for 2018
        (requiring more extensive reserving of self-pay and plausible commercial denials
        at date of service) – as we understand their explanation, merely accelerating write-
        offs of historic A/R such that 2018 bad debt won’t be overstated (by continuing to
        write-off trailing A/R while simultaneously accelerating the write-down of 2018
        revenues). [Emphasis added.]

        156.   The following day, Cantor Fitzgerald echoed J.P. Morgan’s (and the market’s)

skepticism. After explaining that “CYH [had] changed its estimates for contractual allowances

and bad debt, producing another $591 million charge”, the analysts drew a distinction between the

Company’s claim that “that these charges do not bear on its 2018 outlook” and the fact that “they

represent major revisions of historical results that, judging from today’s stock price action, the

market fears might herald future problems.” (Emphasis added.)

        157.   On February 28, 2018, Defendants held a conference call with investors and

analysts (the “Q4 2017 Earnings Call”). During the Q4 2017 Earnings Call, Defendant Aaron

stated that:

               [W]e adopted the new revenue recognition accounting standard on January
        1, 2018, as required by generally accepted accounting principles. This new standard
        impacts our revenue and receivables estimates by moving to a model that
        recognizes revenue, only to the point that it is probable but a significant reversal in
        the amount of revenue will not occur and requiring that revenue recognized be
        disaggregated into categories that depict how the nature, amount of timing, and
        uncertainty in revenue and cash flows are impacted by economic factors.

               In anticipation of adopting the new standard, during the three months
        ended December 31, 2017, we completed an extensive analysis of our patient
        revenue and receivable transactions. We developed and tested new programming
        that enabled us to extract and disaggregate data in accordance with the standard
        and finalized new accounting processes and methodologies. This analysis
        resulted in a change in estimate we recorded in the fourth quarter to increase


                      CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                       FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     46
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 47 of 67 PageID #: 472
       contractual allowances by approximately $197 million and the provision for bad
       debt by approximately $394 million for a total of $591 million.

       158.    In response to an analyst question regarding the size of Community Health’s write-

down, Defendant Aaron admitted that the write-down related to “self-pay” that the Company had

“kept on its books” as well as problems with third-party denials that the Company already

anticipated, not anything truly related to a change in accounting:

       So when you compare the size of the adjustments, it’s going to depend on how
       filers would have historically set their reserves. We’ve had higher days. We kept
       our self-pay on our books. Internally, we pursued those and gone after those for
       collection. So moving to this new method, it is a more conservative method. We
       had to anticipate with the new standard, we felt things that might impact the
       collectability and make sure that the amounts we set up were more conservative.
       So that included for – if you take a look at third-party payments, anticipated
       denials using our history on the transactions to anticipate denials from third-
       party payers, any audits that may come out from third-party payers and also our
       self-pay.

       So we did run the model backwards, as I mentioned, and to several prior years to
       see the impact of that. And if you think about going from a standard where you
       were maybe less conservative to one that’s more conservative, really when we
       look at ours, it did not have an impact. And if you think about it, it probably has
       an impact when the size of your balance sheet is growing through acquisitions and
       potentially receivables that come on board from a large acquisition. We’ve had a
       couple of very large ones. (Emphasis added.)

       159.    An analyst then asked Defendant Aaron whether “the collectability [of] the $591

million is unchanged because of the accounting change or do you think that $591 million is actually

going to be less as those receivables run out over the long term?” In response, Defendant Aaron

admitted that ASC 606 did not affect collectability for the bad debt Community Health had

restated:

       [W]hatever we were going to recover on our receivables is unchanged by the
       accounting. That’s merely how we report it financially. And I think I went
       through, we had a method that historically we were booking exactly to what our
       historical experience had been and what the new standard. We felt that that was
       requiring a more conservative amount that you set those on your books. And so,
       that was the adjustment.



                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     47
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 48 of 67 PageID #: 473
          160.   Defendant Aaron further suggested that had Community Health actually

undertaken an early adoption of ASC 606 in 2016, it would have used the occasion to clear its

books of bad debt, just as it did in 2017:

          Had we adopted that in 2016, we would have knocked our carried receivables
          down in that year, and we would have them down again in this year, so you would
          not have the impact of that. That’s where we’re going to be in 2018. (Emphasis
          added).

Thus, as Defendants conceded, uncollectable receivables were inflated throughout the Class

Period.

          161.   In addition, and in stark contrast to the Company’s Class Period claims that it

collected substantially all third-party receivables, Defendant Aaron admitted that other than 10%

of the $197 million write-down for contractual allowances:

          …. the rest would be for receivables. And so historically – and this – again, this
          could vary by filer, but historically we’ve looked at those. We’ve successfully
          defended ourselves with denials. And under the standard, we just have to anticipate
          what the future denial activity is going to be from payers and how we think we’re
          going to outcome to a point where we don’t think our estimate is going to be short.
          And so, that is a new to be short. And so, that is a new component where would
          you proactively think about what future denials are going to come in as one example
          on that.

          162.   Defendant Aaron did not claim to have any new data that would aid in

“anticipat[ing] what the future denial activity is going to be ….” Rather, Defendant Aaron
acknowledged that the Company had no basis, during the Class Period, to claim that it understood

the collectability of third-party receivables.

          163.   Defendants were motivated to mischaracterize the massive $591 million charge as

due to a change in accounting by the exception in the calculation of its debt covenants, see ¶ 50,

and thereby avoid triggering a default. Defendant Aaron, after speculating that ASC 606 would

not affect the Company’s revenue on a go-forward basis, emphasized to analysts that “this change

in estimate is excluded from our calculation of adjusted EBITDA and excluded from our




                     CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     48
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 49 of 67 PageID #: 474
calculation of financial covenants and our credit facility.”

        164.    Labeling the $591 million charge as related to a change in accounting (and thereby

outside the scope of the secured net leverage ratio covenant of its credit facility) was the only way

that Community Health was able to avoid triggering a default. For example, if the Company took

the $591 million charge as an expense in the fourth quarter 2017, it would have had to report to its

lenders a secured net leverage ratio far higher than the threshold for default under Community

Health’s credit facility.

        165.    Similarly, if Community Heath took the $591 million charge as an expense in the

fourth quarter 2017, it would have had to report to its lenders an interest coverage ratio of 1.37,

lower than the 2.00 threshold (below which the Company could not fall) for default under

Community Health’s credit facility.

        166.    By midday on February 28, with Community Health’s stock price in free fall, a

commentator at the investor blog The Motley Fool wrote that the decline “was mainly caused by a

$591 million jump in allowances for bad debts.”23
        167.    Ultimately, on the news that the Company had taken this charge related to existing

“self-pay” debt it “kept on the books” and already anticipated third-party denials, the Company’s

share price fell $1.06 per share, more than 17%, to close at $5.12 per share on February 28, 2018,

on unusually heavy trading volume.

        168.    Even former employees confirm that the $591 million charge was a stealth

restatement, correcting errors in earlier financial statements. CW 324 used the term “restatement”

to describe the $591 million charge and explained that the Company utilized ASC 606 for the




23
   Brian Feroldi, Why Community Health Systems is Sinking Today, The Motley Fool (Feb. 28,
2018), available at: https://www.fool.com/investing/2018/02/28/why-community-health-systems-
is-sinking.aspx.
24
  CW 3 worked as a vice-president, finance – Division 1 for Community Health from March 2003
to May 2018, was based in Nashville, Tennessee and reported to the president of Division 1.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       49
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 50 of 67 PageID #: 475
express purpose of restating the Company’s financials.

        169.   CW 4 corroborated CW 3’s explanation.25 CW 4 stated that Community Health’s
February 27, 2018 announcement of a $591 million increase to contractual allowances and bad

debt provision was the result of an error or change to the accounting around the goodwill and

synergies they thought they would receive from HMA, which Community Health acquired more

than four years earlier, in 2014.

        170.   CW 4 stated that Community Health’s February 27, 2018 announcement of a $591

million increase to contractual allowances and bad debt provision was the result of an error or

change to the accounting around the goodwill and synergies they thought they would receive from

HMA, which Community Health acquired more than four years earlier, in 2014.

        171.   The actions described by CW3 and CW 4 are prohibited by the express terms of

ASC 606, which instructs that:

        A public business entity, a not-for-profit entity that has issued, or is a conduit bond
        obligor for, securities that are traded, listed, or quoted on an exchange or an over-
        the-counter market, and an employee benefit plan that files or furnishes financial
        statements with or to the Securities and Exchange Commission shall apply the
        pending content that links to this paragraph for annual reporting periods
        beginning after December 15, 2017, including interim reporting periods within that
        reporting period . . . [see 606-10-65-1.]

        172.   The Company has never proffered a remotely plausible explanation for the write-

down. The $591 million charge alone is more than 88% of Community Health’s bad debt provision

for the previous quarter.

        173.   In fact, during the Q4 2017 Earnings Call, Defendant Aaron refused to answer Citi

analyst Ralph Giacobbe’s direct question, in regard to the $591 million charge, “[s]o over what

period of time I guess was it? Can you tell us what was there for 2017? Anything around sort of it



25
  CW 4 worked as a financial analyst for Community Health from March 2018 to September 2018.
Prior to that, CW 4 served as a treasury analyst for the Company from June 2016 to September
2018. CW 4 was based in Franklin, Tennessee at the Community Health’s corporate headquarters.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       50
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 51 of 67 PageID #: 476
being from recently acquired versus legacy?” (Emphasis added).

       174.    Had the Company formally acknowledged its restatement, it would have been

required to provide investors with a full explanation of the error(s), the nature of any related

correction, and its actual proximity to triggering default under loan covenants.

                         ADDITIONAL SCIENTER ALLEGATIONS
       175.    The Company and Individual Defendants acted with scienter by virtue of: (a) their

receipt of information reflecting the Company’s understatement of bad debt and overstatement of

EBITDA; and/or (b) their receipt of information reflecting that lacked adequate internal and

financial controls; and/or (c) their intentional or reckless issuance of materially false or misleading

statements; and/or (d) their ultimate responsibility to ensure the accuracy of such statements and

his reckless failure to do so. The Company and Individual Defendants knew or were deliberately

reckless in disregarding the materially false or misleading nature of the information they caused

to be disseminated to the investing public.

       176.    The Individual Defendants also knew or were deliberately reckless in disregarding

that the material misrepresentations and omissions contained in the Company’s public statements

would adversely affect the integrity of the market for the Company’s securities and would cause

the price of such securities to be artificially inflated. The Individual Defendants acted knowingly

or in a reckless manner as to constitute a fraud upon Plaintiffs and the Class.

       A.      The Company’s Executives Were Actively Involved in Financial Planning
               and Were Aware of Community Health’s True Condition

       177.    In correspondence with the SEC, the Company admitted that its executives,

including the Company’s CFO were actively involved in the budgeting process. As the Company’s

correspondence explained:

       The Company’s budgeting process is a “top down” budgeting process, under which
       consolidated net revenue, EBITDA and EPS targets are developed by the CFO with
       ultimate approval from the CODM [“Chief Operating Decision Maker”] based on
       historical and projected operating performance. After these consolidated targets
       are determined, the CFO works with the COO to establish target net revenue and


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     51
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 52 of 67 PageID #: 477
        EBITDA goals for each of the divisions. These division targets typically represent
        stretch goals and the sum of the division targets total an amount that is greater than
        the consolidated budget. Each division president is then responsible for allocating
        the division level target to the hospitals within that division. The hospitals will
        ultimately prepare detailed budgets, at the departmental level, that sum to the total
        of the division goal. Division leadership reviews and approves the hospital level
        budgets.

        With respect to capital spending, a consolidated budget is established for the
        Company and individual projects are then evaluated and prioritized based upon
        factors including patient safety, return on investment, market-based competition
        and availability of funding. Capital allocation is made across the organization on
        an as-needed basis and is not controlled or limited by the financial performance at
        the division level. The CODM must approve all individual capital projects that
        exceed $1 million, giving the CODM sufficient authority over significant capital
        expenditure made for the total hospital group, regardless of division.26

        178.   A “CFO [that] works with the COO to establish target net revenue and EBITDA

goals for each of the divisions” is thereby aware of the actual amounts of net revenue, bad debt

and EBITDA for the Company, and the Company’s ability to meet such goals. Likewise,

Community Health later informed the SEC that Defendant Smith “the Company’s CEO” is “its

chief operating decision maker” tasked with “assess[ing] performance of the hospital segment,”27
indicating that he too was made aware of the true financial condition of the bad debts impairing

the performance of the hospital segment.

        179.   A confidential witness, CW 5,28 who managed the charge master for more than 220



26
   See Correspondence from Community Health Systems, Inc. to the SEC, dated Aug. 11, 2016,
available     at:    https://www.sec.gov/Archives/edgar/data/1108109/000119312516679098/
filename1.htm.

27
   See Correspondence from Community Health Systems, Inc. to the SEC, dated Nov. 23, 2016,
available     at     https://www.sec.gov/Archives/edgar/data/1108109/000119312516776582/
filename1.htm.
28
   CW 5 worked as a director CBO, revenue cycle analysis for Community Health Systems from
September 2017 to March 2019. Before that, CW 5 served as a manager, revenue cycle analysis
from July 2014 to September 2017. CW 5 was based at the central business office in Franklin,


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       52
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 53 of 67 PageID #: 478
Tax Identification Numbers (TIN) across 29 states and two separate companies, stated that

corporate pulled reports from the revenue cycle system, and it was reported up to management via

accounting and finance personnel, confirming the Individual Defendants’ access to information

that they excluded from “bad debt” calculations.

       180.    The Company’s revenue and bad debt were of core importance to the Company and

the market. The Company touted these figures in their financial announcements, and Individual

Defendants spoke to these figures in SEC filings, in prepared remarks, and in response to analyst

and investor questions in earnings conference calls. All knew that acquiring payment for services

performed was vital to the success of the Company. As CW 5 confirmed, it was widely known

that collections represented the biggest challenge to the Company.

       181.    The Individual Defendants were aware of the details of the Company’s collection

efforts, bad debt, net revenue, and EBITDA, as the Company’s financial future relied on them, and

the Company’s executives discussed this information in press releases and on conference calls

with analysts and investors; or if the Company’s CEO and CFOs was unaware, they acted in a

deliberately reckless manner to ignore the adverse information alleged herein. However, the most

reasonable inference is that the Individual Defendants were aware that the Company’s bad debt

provision was understated.

       182.    The Company and Individual Defendants were also aware of the terms of the loan
covenants, as evidenced by: (a) the fact that the Company is a party to such agreements and charged

with knowledge thereof; (b) the fact that Individual Defendants spoke to investors about the loan

covenants and claimed to understand the “EBITDA cushion” related thereto; and (c) the fact that

Defendant Cash is a signatory to the Form 8-K filed on December 6, 2016, disclosing the

December 5, 2016 amendment to covenant ratios. Therefore, each Defendant understood the loan



Tennessee and reported to Vice President, Physician Business Services Pat Wright



                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    53
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 54 of 67 PageID #: 479
covenants and was incentivized to postpone recognition of bad debt expense until such expense

could be characterized as a “change in accounting” not subject to the covenant calculation.

       B.       The SEC Was Already Investigating HMA for Similar Conduct

       183.    Community Health had acquired HMA prior to the Class Period. However, HMA

became subject of an SEC investigation, which is ongoing, that is related to accounts receivable,

billing write-downs, contractual adjustments, reserves for doubtful accounts, accounts receivable

aging, and recording of revenue. As the Company explained in February 2017:

       On April 25, 2013, HMA received a subpoena from the SEC, issued pursuant to an
       investigation, requesting documents related to accounts receivable, billing write-
       downs, contractual adjustments, reserves for doubtful accounts, and accounts
       receivable aging, and revenue from Medicare, Medicaid and from privately insured
       or uninsured patients. On June 5, 2013, HMA received a supplemental subpoena
       from the SEC which requests additional financial reports. Subsequent subpoenas
       have been directed to us, our accountants, the former accountants for HMA and
       certain individuals. On July 17, 2014, we received an additional subpoena from the
       SEC seeking numerous categories of documents relating to the financial statement
       adjustments taken in the fourth quarter of 2013 in the areas described above. This
       investigation is ongoing and we are unable to determine the potential impact, if any,
       of this investigation.

       184.    The fact that its largest acquisition was facing an SEC investigation at the time of

Defendants’ conduct supports an inference that Defendants were aware of the fraud here since it

necessarily brought the issues to their attention. If the Individual Defendants intentionally failed

to investigate the situation at Community Health after learning of the investigation into HMA, this

would constitute severely reckless conduct.

       C.      Defendants Were Uniquely Motivated to Preserve Artificial Executive
               Compensation Not Available at Peer Companies

       185.    Throughout the Class Period, Individual Defendants enjoyed and were uniquely

motivated to keep an exorbitant level of compensation paid to them by Community Health which

was far more than they could obtain at competing healthcare companies:




                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    54
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 55 of 67 PageID #: 480
                                                                            Total
                Defendant             Year           Base salary
                                                                       Compensation
                   Smith              2016           $1.6 million       $5.77 million

                                      2017           $1.6 million       $4.95 million

                   Cash               2016            $850,000          $2.77 million

                                 2017 (partial)       $294,080          $1.13 million

                   Aaron              2017            $646,875          $1.75 million


See Community Health DEF 14-A, filed April 5, 2018 (certain figures rounded to two decimal

points). Moreover, the Individual Defendants’ incentive compensation was tied to Community

Health’s reported Adjusted EBITDA, which provided them further incentive to understate the

Company’s bad debts.

                               CLASS ACTION ALLEGATIONS

        186.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that acquired

Community Health securities between February 20, 2017 and February 27, 2018, inclusive, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or had

a controlling interest.

        187.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Community Health’s common shares actively traded

on the NYSE. While the exact number of Class members is unknown to Plaintiffs at this time and

can only be ascertained through appropriate discovery, Plaintiffs believe that there are at least

hundreds or thousands of members in the proposed Class. Millions of Community Health

securities were traded publicly during the Class Period on the NYSE. Record owners and other

members of the Class may be identified from records maintained by Community Health or its


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     55
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 56 of 67 PageID #: 481
transfer agent and may be notified of the pendency of this action by mail, using the form of notice

similar to that customarily used in securities class actions.

          188.   Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          189.   Plaintiffs will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

          190.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)    whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Community Health; and

          (c)    to what extent the members of the Class have sustained damages and the proper

measure of damages.

          191.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

          192.   Plaintiffs and other Class members are entitled to a presumption of reliance under

the fraud-on-the-market doctrine because: (i) the market for Community Health’s securities was

open,     well-developed    and   efficient   throughout    the   Class   Period;    (ii)   Defendants’


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     56
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 57 of 67 PageID #: 482
misrepresentations and omissions, as alleged herein, were public and material; and (iii) Plaintiffs

and other Class members purchased Community Health shares after material misrepresentations

and/or omissions were made, and before the truth was fully revealed and/or the risks concealed by

Defendants’ misrepresentations and omissions fully materialized.

       193.    During the Class Period, the market for Community Health’s securities was

generally efficient for the following reasons, among others:

       (a)     Community Health shares met the requirements for listing, and was listed and

actively traded on the NYSE, a highly efficient and automated market;

       (b)     As a regulated issuer, Community Health filed periodic public reports with the SEC

that were published on EDGAR and made available to investors;

       (c)     Community Health regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Community Health was followed by securities analysts employed by brokerage

firms who wrote reports about the Company, and these reports were distributed to the sales force

and certain customers of their respective brokerage firms. Each of these reports was publicly

available and entered the public marketplace.
       194.    As a result of the foregoing, the market for Community Health’s securities promptly

digested current information regarding Community Health from all publicly available sources and

reflected such information in Community Health’s share price. Under these circumstances, all

purchasers of Community Health’s securities during the Class Period suffered similar injury

through their purchase of Community Health’s securities at artificially inflated prices and a

presumption of reliance applies.

       195.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),


                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    57
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 58 of 67 PageID #: 483
because the Class’s claims are primarily grounded on material omissions. Because this action

primarily involves Defendants’ failure to disclose material adverse information regarding the

Company’s business operations and financial prospects—information that Defendants were

obligated to disclose—positive proof of reliance is not a prerequisite to recovery.

                                       NO SAFE HARBOR
        196.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Amended

Complaint. The statements alleged to be false and misleading herein all relate to then-existing facts

and conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of

Community Health who knew that the statement was false when made.

                                         FIRST CLAIM
                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        197.    Plaintiffs repeat and re-allege each and every allegation contained above as if fully

set forth herein.

        198.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs


                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     58
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 59 of 67 PageID #: 484
and other members of the Class to purchase Community Health’s securities at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

       199.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Community Health’s securities in violation of Section

10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants

in the wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       200.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Community Health’s

financial well-being and prospects, as specified herein.

       201.    Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Community Health’s value and

performance and continued substantial growth, which included the making of, or the participation
in the making of, untrue statements of material facts and/or omitting to state material facts

necessary in order to make the statements made about Community Health and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       202.    Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     59
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 60 of 67 PageID #: 485
directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       203.    Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Community Health’s financial well-being and prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and/or misstatements of the Company’s business,

operations, financial well-being, and prospects throughout the Class Period, Defendants, if they
did not have actual knowledge of the misrepresentations and/or omissions alleged, were reckless

in failing to obtain such knowledge by deliberately refraining from taking those steps necessary to

discover whether those statements were false or misleading.

       204.    As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Community Health’s securities was artificially inflated during the Class Period. In ignorance of

the fact that market prices of the Company’s securities were artificially inflated, and relying

directly or indirectly on the false and misleading statements made by Defendants, or upon the


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     60
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 61 of 67 PageID #: 486
integrity of the market in which the securities trades, and/or in the absence of material adverse

information that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiffs and the other members of the Class

acquired Community Health’s securities during the Class Period at artificially high prices and were

damaged thereby.

        205.    At the time of said misrepresentations and/or omissions, Plaintiffs and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs

and the other members of the Class and the marketplace known the truth regarding the problems

that Community Health was experiencing, which were not disclosed by Defendants, Plaintiffs and

other members of the Class would not have purchased or otherwise acquired their Community

Health securities, or, if they had acquired such securities during the Class Period, they would not

have done so at the artificially inflated prices which they paid.

        206.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        207.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.

                                        SECOND CLAIM
                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        208.    Plaintiffs repeat and re-allege each and every allegation contained above as if fully

set forth herein.

        209.    Individual Defendants acted as controlling persons of Community Health within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the




                    CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                     61
   Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 62 of 67 PageID #: 487
Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements which

Plaintiffs contend are false and misleading. Individual Defendants were provided with or had

unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiffs to be misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

         210.   In particular, Defendant Smith signed the Company’s 2016 annual report, first

quarter of 2017 quarterly report, second quarter 2017 quarterly report, third quarter 2017 quarterly

report, and 2017 quarterly report; Defendant Cash signed the Company’s 2016 annual report and

first quarter of 2017 quarterly report; and Defendant Aaron signed the Company’s third quarter

2017 quarterly report and 2017 quarterly report. For each of these filings, the respective Individual

Defendants had the ability to require truthful disclosures by withholding signature until such

disclosure was made. The Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.
         211.   Community Health informed the SEC that Defendant Smith, “the Company’s

CEO,” is “its chief operating decision maker” tasked with “assess[ing] performance of the hospital

segment.”29

         212.   Community Health further informed the SEC with regard to Defendant Cash (as

well as its CEO, Defendant Smith) that “[t]he Company’s budgeting process is a ‘top down’

budgeting process, under which consolidated net revenue, EBITDA and EPS targets are developed



29
     See https://www.sec.gov/Archives/edgar/data/1108109/000119312516776582/filename1.htm.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       62
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 63 of 67 PageID #: 488
by the CFO with ultimate approval from the [CEO.]”30
         213.   Community Health’s Amended and Restated Audit and Compliance Committee

Charter mandates that the Committee will—

         Review with the Chief Financial Officer . . . annual audited financial statements
         and quarterly financial statements, including the Company’s disclosure under
         “Management’s Discussion and Analysis of Financial Condition and Results of
         Operation” prior to their release to the public.31

         214.   As set forth above, Community Health violated Section 10(b) and Rule 10b-5 by

its acts and omissions. Smith was, at all relevant times, a controlling person of Community Health

and liable pursuant to Section 20(a) of the Exchange Act for its violations of the Exchange Act.
Cash and Aaron were, during such times as each served as CFO of Community Health, a

controlling person of Community Health and liable pursuant to Section 20(a) of the Exchange Act

for its violations of the Exchange Act.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

         (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

         (b)    Awarding compensatory damages in favor of Plaintiffs and the other Class

members against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         (c)    Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

         (d)    Such other and further relief as the Court may deem just and proper.




30
     See https://www.sec.gov/Archives/edgar/data/1108109/000119312516679098/filename1.htm.
31
  See Community Health Sys., Inc., Amended and Restated Audit and Compliance Committee
Charter, available at: http://www.chs.net/wp-content/uploads/AC.Charter.2019-0220.pdf, at ¶12.


                   CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                       63
     Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 64 of 67 PageID #: 489
                                 JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.


Dated: January 21, 2020                            Respectfully submitted,

                                                   /s/ J. Gerard Stranch, IV
                                                   BRANSTETTER, STRANCH &
                                                   JENNINGS, PLLC
                                                   J. Gerard Stranch, IV (BPR #023045)
                                                   Benjamin A. Gastel (BPR #28699)
                                                   223 Rosa L. Parks Avenue, Suite 200
                                                   Nashville, Tennessee 37203
                                                   Telephone: (615) 254-8801
                                                   Facsimile: (615) 255-5419
                                                   gerards@bsjfirm.com
                                                   beng@bsjfirm.com
                                                   Liaison Counsel for Plaintiffs

                                                   GLANCY PRONGAY & MURRAY LLP
                                                   Lionel Z. Glancy (admitted Pro Hac Vice)
                                                   Robert V. Prongay (admitted Pro Hac Vice)
                                                   Casey E. Sadler (admitted Pro Hac Vice)
                                                   1925 Century Park East, Suite 2100
                                                   Los Angeles, California 90067
                                                   Telephone: (310) 201-9150
                                                   Facsimile: (310) 201-9160
                                                   lglancy@glancylaw.com
                                                   rprongay@glancylaw.com
                                                   csadler@glancylaw.com
                                                   Co-Lead Counsel

                                                   POMERANTZ LLP
                                                   Joshua B. Silverman (admitted Pro Hac Vice)
                                                   Louis C. Ludwig (admitted Pro Hac Vice)
                                                   Jared M. Schneider (admitted Pro Hac Vice)
                                                   10 South LaSalle Street, Suite 3505
                                                   Chicago, Illinois 60603
                                                   Telephone: (312) 377-1181
                                                   Facsimile: (312) 229-8811
                                                   jbsilverman@pomlaw.com
                                                   lcludwig@pomlaw.com
                                                   jschneider@pomlaw.com
                                                   Co-Lead Counsel


                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    64
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 65 of 67 PageID #: 490
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of January, 2020, I electronically filed the foregoing

documents using the Court’s CM/ECF system, and a copy of this filing will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing. The following

counsel will receive service via the Court’s CM/ECF system at the email addresses listed below:

Steven A. Riley
Milton S. McGee, III
Riley Wamock & Jacobson, PLC
1906 West End Avenue
Nashville, TN 37203
sriley@rwjplc.com
tmcgee@rwjplc.com

J. Alexander Hood, II
Jeremy A. Lieberman
Pomerantz LLP (NY Office)
600 Third Avenue
20th Floor
New York, NY 10016
(212) 661-1100
Fax: (212) 661-8665
Email: ahood@pomlaw.com
Email: jalieberman@pomlaw.com

Paul Kent Bramlett
Robert P. Bramlett
Bramlett Law Offices
40 Burton Hills Blvd.
Suite 200
P O Box 150734
Nashville, TN 37215
(615) 248-2828
Fax: (615) 254-4116
Email: pknashlaw@aol.com
Email: robert@bramlettlawoffices.com

Gregory M. Nespole
Levi & Korsinsky, LLP
55 Broadway



                  CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                   FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    65
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 66 of 67 PageID #: 491
10th Floor
New York, NY 10006
(212) 363-7500
Fax: (212) 363-7171
Email: gnespole@zlk.com

Jerry E. Martin
Barrett Johnston Martin & Garrison, LLC
Philips Plaza
414 Union Street
Suite 900
Nashville, TN 37219
(615) 244-2202
Fax: (615) 252-3798
Email: jmartin@barrettjohnston.com

Charles H. Linehan
Lesley F. Portnoy
Pavithra Rajesh
Glancy Prongay & Murray LLP
1925 Century Park East
Suite 2100
Los Angeles, CA 90067
(310) 201-9150
Fax: (310) 201-9160
Email: clinehan@glancylaw.com
Email: lportnoy@glancylaw.com
Email: prajesh@glancylaw.com

Howard G. Smith
Law Offices of Howard G. Smith
3070 Bristol Pike
Suite 112
Bensalem, PA 19020
(215) 638-4847
Fax: (215) 638-4867
Email: hsmith@howardsmithlaw.com

                                  /s/ J. Gerard Stranch, IV
                                  J. Gerard Stranch, IV




                 CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                  FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                    66
  Case 3:19-cv-00461 Document 61 Filed 01/21/20 Page 67 of 67 PageID #: 492
